Exhibit 10.1

Execution Copy

LOAN AGREEMENT dated as of March 27, 2013 (this Agreement) between COOPER RIVER
LLC, a Delaware limited liability company (the Borrower), the financial
institutions and other lenders from time to time party hereto as “Lenders” (the
Lenders) and Citibank, N.A., a national banking association, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the Administrative Agent).

WHEREAS:

A. The Borrower intends to acquire, hold and dispose of one or more Debt
Obligations (as hereinafter defined);

B. The Borrower wishes to finance certain Debt Obligations, whether upon the
purchase thereof or after the prior contribution thereof to the equity capital
of the Borrower, in each case with proceeds from the borrowing of a Loan (as
hereinafter defined) hereunder, all on the terms and conditions set forth
herein; and

C. The Borrower has requested that the Lenders make the Loans to the Borrower,
and the Lenders are willing to make the Loans to the Borrower, all on the terms
and conditions set forth herein.

INTERPRETATION

Defined Terms

1.1 As used herein, the following terms shall have the following meanings (all
terms defined in this Section 1.1 or in other provisions of this Agreement in
the singular to have the same meanings when used in the plural and vice versa):

Account Control Agreement means the Account Control Agreement dated as of the
date hereof between the Borrower, the Security Agent, Citibank, N.A., as
intermediary, and Virtus Group, LP, as collateral administrator.

Additional Amount has the meaning given to such term in Section 3.9(a).

Administrative Agent has the meaning specified in the first paragraph of this
Agreement.

Administrative Questionnaire means, with respect to any Lender, an
Administrative Questionnaire completed by such Lender in a form supplied by the
Administrative Agent.

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

Agreement has the meaning specified in the first paragraph of this Agreement.

Alternate Base Rate means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) LIBOR for a one month Interest
Period commencing on such day (or if such day is

 

Page 1



--------------------------------------------------------------------------------

not a Business Day, the immediately preceding Business Day) plus 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or LIBOR, shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR, respectively. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate specified in clause
(b) of the first sentence of this definition, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.

Approved Buyer means (a) any Person listed in Schedule II so long as its
long-term unsecured and unsubordinated debt obligations on the “trade date” for
the related submission of a Firm Bid contemplated hereby are rated at least “A2”
by Moody’s and at least “A” by S&P and (b) if a Person listed in Schedule II is
not the principal banking or securities Affiliate within a financial holding
company group, the principal banking or securities Affiliate of such listed
Person within such financial holding company group so long as such obligations
of such Affiliate have the rating indicated in clause (a) above.

Assignment Agreement means any assignment, asset contribution or similar
agreement (other than the Equity Contribution Framework Agreement) entered into
with respect to the purchase or other acquisition of any Debt Obligation (or any
portion thereof) held by the Borrower.

Assignment and Acceptance means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in a form
customarily used by the Administrative Agent for such purpose.

Available Interest Proceeds means, with respect to any payment proposed to be
made pursuant to Section 3.8(b)(i) and any date of determination, (a) the sum of
(i) all proceeds of interest, fee or other amount (other than principal and
premium in respect of principal) owing on any Debt Obligation (or any portion
thereof), including any of the foregoing properly attributable to the sale of
any Debt Obligation (or any portion thereof), to the extent received by the
Borrower at least three Business Days prior to such date of determination and
(ii) all proceeds of any Eligible Investments acquired by the Borrower with any
proceeds referred to in the foregoing clause (a), and (without duplication) all
payments of interest on any Eligible Investments acquired by the Borrower, to
the extent received by the Borrower at least three Business Days prior to such
date of determination minus (b) the sum of (i) all investments in Debt
Obligations and Eligible Investments made by the Borrower at least three
Business Days prior to such date of determination from proceeds referred to in
the foregoing clause (a) plus (ii) all payments of interest, fees and other
amounts (other than principal) paid on or prior to such date of determination by
the Borrower hereunder or under any other Loan Document to the Administrative
Agent, the Security Agent or any Lender plus (iii) all other payments made by
the Borrower from Available Interest Proceeds on or prior to such date of
determination pursuant to Section 3.8(a) or 3.8(b)(i) (and, if made by the
Borrower on such date of determination pursuant to Section 3.8(b)(i), only to
the extent required under Section 3.8(b)(i) to be paid in priority to the
payment proposed to be made).

 

Page 2



--------------------------------------------------------------------------------

Available Principal Proceeds means, with respect to any payment proposed to be
made pursuant to Section 3.8(b)(ii) and any date of determination, (a) the sum
of (i) all proceeds of principal and premium in respect of principal owing on
any Debt Obligation (or any portion thereof), including any of the foregoing
properly attributable to the sale of any Debt Obligation (or any portion
thereof), to the extent received by the Borrower at least three Business Days
prior to such date of determination and (ii) all proceeds of any Eligible
Investments (other than in respect of interest thereon) acquired by the Borrower
with any proceeds referred to in the foregoing clause (a), to the extent
received by the Borrower at least three Business Days prior to such date of
determination minus (b) the sum of (i) all investments in Debt Obligations and
Eligible Investments made by the Borrower at least three Business Days prior to
such date of determination from proceeds referred to in the foregoing clause
(a) plus (ii) all principal of the Loans paid or required to be paid on or prior
to such date of determination by the Borrower hereunder plus (iii) all other
payments made by the Borrower from Available Principal Proceeds on or prior to
such date of determination pursuant to Section 3.8(b)(ii) (and, if made by the
Borrower on such date of determination, only to the extent required under
Section 3.8(b)(ii) to be paid in priority to the payment proposed to be made).

Borrower has the meaning specified in the first paragraph of this Agreement.

Borrower Formation Documents means (a) the certificate of formation of the
Borrower and (b) the limited liability company agreement of the Borrower.

Borrower Investor means FS Investment Corporation II, a Maryland corporation.

Borrowing Date has the meaning given to such term in Section 2.1.

Borrowing Notice Date has the meaning given to such term in Section 2.2(c).

Business Day means a day on which commercial banks and foreign exchange markets
settle payments in New York and London.

Cash means such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any governmental authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
governmental authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in “Law”,
regardless of the date enacted, adopted or issued.

 

Page 3



--------------------------------------------------------------------------------

Change in Tax Law means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date that a Lender,
including Persons that shall have become party hereto pursuant to an Assignment
and Acceptance and Participants (as defined in Section 8.4(f)), shall have
become a party to this Agreement.

Closing Date means the first date on which each of the conditions set forth in
Schedule I are satisfied.

Code means the Internal Revenue Code of 1986.

Collateral has the meaning given to it in the Security Agreement.

Commitment means, as to any Lender, the obligation of such Lender to make Loans
to the Borrower pursuant to Section 2.1, as such amount may be reduced from time
to time pursuant to Section 3.7 or reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.4. With
respect to the Initial Lender, the Commitment of the Initial Lender on the date
hereof is USD200,000,000.

Competitor means (a) any Person primarily engaged in the business of private
investment management as a mezzanine fund, private debt fund, hedge fund or
private equity fund, which is in direct or indirect competition with the
Borrower Investor or its investment adviser or any Affiliate thereof that is an
investment adviser, (b) any Person Controlled by, or Controlling, or under
common Control with, a Person referred to in clause (a) above or (c) any Person
for which a Person referred to in clause (a) above serves as an investment
adviser with discretionary investment authority; provided that in no event will
an Eligible Assignee be a “Competitor”.

Contractual Currency has the meaning given to such term in Section 3.14.

Contributed Debt Obligation means any Debt Obligation acquired in a Qualified
Purchase pursuant to Section 5.2(a)(iii).

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

Covenant-Lite Obligation means, with respect to any Debt Obligation, the related
Debt Obligation Credit Agreement either (a) does not include a Financial
Covenant or (b) includes a Financial Covenant, but requires compliance therewith
not upon a continuous or periodic basis (such as the end of each financial
reporting period), but only upon the taking by an obligor on such Debt
Obligation or an Affiliate thereof of one or more specified actions (e.g., the
incurrence or assumption of debt, the creation of liens, the payment of a
dividend or other distribution or the consummation of a merger, consolidation or
sale of assets).

Current Price means, with respect to any Debt Obligation on any date of
determination, the Administrative Agent’s determination of the net cash proceeds
that would be received from the sale on such date of determination of such Debt
Obligation. If the Borrower disputes the Administrative Agent’s determination of
the Current Price of such Debt Obligation, then the

 

Page 4



--------------------------------------------------------------------------------

Borrower may, no later than three hours after the Borrower is given notice of
such determination, (a) designate two Dealers and (b) provide to the
Administrative Agent within such three-hour period with respect to each such
Dealer a Firm Bid with respect to not less than the Par Amount of such Debt
Obligation. The highest of such two Firm Bids will be the Current Price for the
relevant date of determination. Notwithstanding the foregoing, if the Borrower
disputes the Administrative Agent’s determination of the Current Price of an
Unquoted Debt Obligation, the Current Price of such Unquoted Debt Obligation
shall be equal to the Valuation Price then in effect, except that (a) at no time
may the Current Price of Unquoted Debt Obligations constituting more than 15% of
the aggregate Purchase Amount of all Debt Obligations then held by the Borrower
be determined by reference to their respective Valuation Prices then in effect
and (b) no Valuation Price may be used to determine the Current Price of any
Unquoted Debt Obligation if the effective valuation date for the relevant
valuation occurred more than three months prior to the first day of the calendar
month that includes the date of determination of such Current Price. The
“Current Price” shall be expressed as a percentage of par and will be determined
exclusive of accrued interest and premium.

Dealer means (a) any entity (other than the Administrative Agent or any of its
Affiliates) designated by the Administrative Agent or its designated Affiliate
in its sole discretion as a “Dealer” for the purposes of this Agreement and
(b) to the extent designated by the Borrower pursuant to the definition of
“Current Price”, either (i) any Approved Buyer or (ii) any other entity approved
in advance by the Administrative Agent; provided that the Administrative Agent
or any Affiliate thereof may be a Dealer if more than one Dealer is otherwise
designated.

Debt Obligation means any obligation for the payment or repayment of borrowed
money that is documented by a term loan agreement, revolving loan agreement or
other similar credit agreement and includes any obligation, security or other
property (other than cash) received by the Borrower after its original
acquisition of such obligation in exchange for such obligation.

Debt Obligation Credit Agreement means, with respect to any Debt Obligation, any
term loan agreement, revolving loan agreement or other similar credit agreement
from time to time governing such Debt Obligation.

Debt Obligation Bankruptcy Event means, with respect to any Debt Obligation, the
occurrence of the following with respect to such Debt Obligation (or any portion
thereof): Bankruptcy. Capitalized terms used in this definition but not defined
in this Agreement shall have the meanings specified in the 2003 ISDA Credit
Derivatives Definitions.

Debt Obligation Failure to Pay Event means, with respect to any Debt Obligation,
the occurrence of the following with respect to such Debt Obligation (or any
portion thereof): Failure to Pay. For purposes of the determination of whether a
Debt Obligation Failure to Pay Event has occurred, the Reference Obligation
shall be such Debt Obligation, the Obligation Category will be Reference
Obligation Only, the Payment Requirement will be USD1,000,000 and no Obligation
Characteristics will be specified. Capitalized terms used in this definition but
not defined in this Agreement shall have the meanings specified in the 2003 ISDA
Credit Derivatives Definitions.

 

Page 5



--------------------------------------------------------------------------------

Debt Obligation Acquired from a Related Party means any Debt Obligation acquired
by the Borrower from any Related Party (whether in a single transaction or in a
series of related transactions); provided that, for the avoidance of doubt, no
Debt Obligation acquired pursuant to the Merger shall be a “Debt Obligation
Acquired from a Related Party”.

Default Rate means, with respect to any Interest Period, the Interest Rate for
such Interest Period plus 2.00%.

Defaulting Lender means any Lender that (a) has failed, within two Business Days
of the date required to be funded, to fund any portion of its Loans unless such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied or (b) has notified the Borrower and the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit.

Diversion Percentage means, on any date of determination, the excess, if any, of
(a) the Equity Percentage on such date of determination over (b) 5%.

Drawdown Period means the period from and including the date hereof to and
including the second anniversary of the date hereof; provided that, if the final
day of the Drawdown Period would otherwise be a day that is not a Business Day,
then the final day of the Drawdown Period will instead be the immediately
preceding Business Day.

Eligible Assignee means any commercial bank, commercial finance company or
insurance company with, at the time of any proposed assignment to such entity,
(a) long-term senior unsecured credit ratings of at least A- by S&P and at least
A3 by Moody’s or (b) short-term senior unsecured ratings of at least A-2 by S&P
and P-2 by Moody’s.

Eligible Investments means (a) Cash, (b) deposit accounts issued or offered by,
any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof which has a combined capital and
surplus and undivided profits of not less than USD1,000,000,000 and (c) money
market funds that have, at all times, credit ratings of “Aaa” and “MR1+” by
Moody’s and “AAAm” or “AAAm-G” by S&P, respectively. Eligible Investments may
include investments described in clause (b) or (c) above made with or issued by
the Intermediary (as defined in the Account Control Agreement) or for which the
Intermediary or an Affiliate thereof provides services and receives
compensation.

Equity Advance Rate means, with respect to any Debt Obligation on any date of
determination, 100% minus the Loan Advance Rate with respect to such Debt
Obligation on such date of determination.

Equity Amount means, on any date of determination, the sum, for all Debt
Obligations held by the Borrower on such date of determination (determined, for
this purpose, on a “settlement date”

 

Page 6



--------------------------------------------------------------------------------

basis), of the products of (a) the Equity Advance Rate in effect on such date
with respect to such Debt Obligation multiplied by (b) the Purchase Amount of
such Debt Obligation on such date of determination.

Equity Contribution Framework Agreement means the Equity Contribution Framework
Agreement between the Borrower Investor and the Borrower in substantially the
form of Exhibit B hereto.

Equity Coverage Ratio means, on any date of determination, (a) the sum of
(i) the aggregate amount of Eligible Investments held by the Borrower on such
date of determination plus (ii) the sum, for all Debt Obligations held by the
Borrower on such date of determination, of the products of (x) the Current Price
on such date of determination with respect to such Debt Obligation multiplied by
(y) the Par Amount of such Debt Obligation on such date of determination minus
(iii) the aggregate principal amount of the Loans outstanding on such date of
determination divided by (b) the aggregate of the Purchase Amounts of all Debt
Obligations held by the Borrower on such date of determination.

Equity Percentage means, on any date of determination, (a) the Equity Amount on
such date of determination divided by (b) the aggregate of the Purchase Amount
of all Debt Obligations held by the Borrower on such date of determination.

Equity Restricted Payment means any dividend or other distribution (whether in
cash, securities or other property) with respect to any ownership interest in
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
ownership interest in the Borrower or any option, warrant or other right to
acquire any ownership interest in the Borrower.

Events of Default has the meaning given to such term in Section 6.1.

Excess Concentration Obligation means, on any date, one or more Debt Obligations
of any single Obligor or any of its Affiliates as to which the aggregate
Purchase Amount thereof on such date exceeds 2.5% of the Portfolio Purchase
Amount on such date.

Excess Concentration Percentage means, on any date, with respect to any Excess
Concentration Obligation, a percentage equal to (a) the excess of (i) the
aggregate Purchase Amount on such date of the related Debt Obligation (or Debt
Obligations) of any single Obligor or any of its Affiliates referred to in the
definition of “Excess Concentration Obligation” over (ii) 2.5% of the Portfolio
Purchase Amount on such date divided by (b) the Portfolio Purchase Amount on
such date.

Excluded Taxes means Taxes (a) imposed on or with respect to a Lender or
required to be withheld or deducted from a payment to a Lender which taxes are
imposed on or measured by net income (however denominated), franchise taxes, and
branch profits taxes, in each case, (i) as a result of such Lender being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) as a result of a present or former connection
between such Lender and the jurisdiction of the government or taxation authority
imposing such tax (other than

 

Page 7



--------------------------------------------------------------------------------

connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement or any Support Document, or sold or assigned an
interest in the Loans, this Agreement or any Support Document) or (b) imposed
under FATCA.

FATCA means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (b) any current or future
regulations or official interpretations thereof and (c) any agreements entered
into pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate means, on any date of determination, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

Final Price means, with respect to any Debt Obligation (or any portion thereof),
the net proceeds received by the Borrower from the sale or repayment of such
Debt Obligation or such portion thereof (expressed as a percentage of par and
exclusive of accrued interest and fees, but inclusive of premium in respect of
principal).

Financed Debt Obligation has the meaning given to such term in Section 2.2(c).

Financial Covenant means, with respect to any Debt Obligation, any covenant,
agreement or other undertaking relating to information included or required to
be included in a balance sheet or statement of income, stockholders’ equity or
cash flows of any entity if the failure to comply with such covenant, agreement
or other undertaking, after giving effect to any required notice and the
expiration of any applicable grace period or both, would entitle one or more
lenders (or their agent or other representative) to declare that such Debt
Obligation shall become due and payable before the same would otherwise have
been due and payable or to terminate a commitment to extend credit under the
related Debt Obligation Credit Agreement before the same would otherwise have
been terminated.

Firm Bid means, with respect to any Debt Obligation, a good and irrevocable bid
for value, to purchase the Par Amount of such Debt Obligation, expressed as a
percentage of the Par Amount of such Debt Obligation and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Debt
Obligation, as determined by the Administrative Agent, submitted as of 11:00
a.m. New York time or as soon as practicable thereafter. The Administrative
Agent shall be entitled to disregard any Firm Bid submitted by a Dealer (a) if,
in the Administrative Agent’s commercially reasonable judgment, (i) such Dealer
may be ineligible to accept assignment or transfer of the Par Amount of such
Debt Obligation substantially in accordance with the then-current market
practice in the principal market for such Debt Obligation, as determined by the
Administrative

 

Page 8



--------------------------------------------------------------------------------

Agent, or (ii) such Dealer would not, through the exercise of its commercially
reasonable efforts, be able to obtain any consent required under the related
Debt Obligation Credit Agreement to the assignment or transfer to such Dealer of
the Par Amount of such Debt Obligation or (b) if the Administrative Agent
determines that such Firm Bid is not bona fide, including, without limitation,
due to (i) the insolvency of the bidder, (ii) the inability, failure or refusal
of the bidder to settle the purchase of the Par Amount of such Debt Obligation
or otherwise settle transactions in the relevant market or perform its
obligations generally or (iii) the Administrative Agent not having pre-approved
trading lines with the Dealer that would permit settlement of the sale to such
Dealer of the Par Amount of such Debt Obligation.

Foreign Lender means any Lender, including Persons that shall have become party
hereto pursuant to an Assignment and Acceptance and Participants, that is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof, other than any such Lender that has provided a
validly executed IRS Form W-8ECI certifying that its income with respect to the
Loans is effectively connected with a trade or business in the United States of
America.

GAAP means generally accepted accounting principles in the United States of
America, consistently applied.

Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all capital lease obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.

Indemnitee has the meaning given to such term in Section 8.1.

Initial Lender means Citibank, N.A., a national banking association.

Interest Period means, with respect to each Loan, each period from and including
a Quarterly Date to but excluding the next succeeding Quarterly Date, provided
that (a) except as expressly set forth in the proviso to Section 2.1(c), the
first Interest Period for any Loan shall commence on the Borrowing Date for such
Loan and (b) the final Interest Period shall end on the Maturity Date.

Interest Rate means, with respect to any Interest Period, LIBOR for such
Interest Period plus (a) during the Drawdown Period, 1.75%. and (b) thereafter,
2.00%.

 

Page 9



--------------------------------------------------------------------------------

Investment Advisers Act means the U.S. Investment Advisers Act of 1940.

Investment Company Act means the U.S. Investment Company Act of 1940.

Investment Management Agreement means that certain Investment Management
Agreement, dated as of March 27, 2013, by and between the Borrower and the
Borrower Investor.

Lenders has the meaning specified in the first paragraph of this Agreement.

LIBOR means, with respect to any Interest Period, the rate for deposits in USD
for the period of three months that appears on the Reuters Screen LIBOR01 Page
(or any successor page) as of 11:00 a.m., London time, on the day that is two
London Banking Days preceding the first day of such Interest Period; provided
that, with respect to any Interest Period that does not both commence and end on
a Quarterly Date, LIBOR shall be determined through the use of straight-line
interpolation by reference to two such rates, one of which shall be determined
as if the length of the period of such deposits were the period of time for
which the rate for such deposits are available is the period next shorter than
the length of such Interest Period and the other of which shall be determined as
if the period of time for which the rate for such deposits are available is the
period next longer than the length of such Interest Period.

Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

Loan has the meaning given to such term in Section 2.1.

Loan Advance Rate means, with respect to any Debt Obligation on any date of
determination, (a) if such Debt Obligation is a Specified Debt Obligation on the
date of purchase or other acquisition thereof by the Borrower, 70% and
(b) otherwise, a percentage specified by the Administrative Agent to the
Borrower with respect to such Debt Obligation on or prior to the date on which
such Debt Obligation is purchased or otherwise acquired (including pursuant to
Section 5.2(b)) by the Borrower; provided that (i) subject to the following
clauses, if such Debt Obligation is an Excess Concentration Obligation, then the
“Loan Advance Rate” with respect to the Excess Concentration Percentage of such
Debt Obligation will be 65%; (ii) subject to the following clause (iii), if a
Debt Obligation ceases to be a Specified Debt Obligation or ceases to satisfy
the Obligation Criteria, then the “Loan Advance Rate” with respect to such Debt
Obligation will be determined from time to time in the sole discretion of the
Administrative Agent as specified to the Borrower (but in any event not later
than 10 Business Days after the Borrower gives notice of such event to the
Administrative Agent); (iii) if a Debt Obligation Bankruptcy Event or Debt
Obligation Failure to Pay Event occurs with respect to such Debt Obligation,
then, so long as such event is continuing, the “Loan Advance Rate” with respect
to such Debt Obligation will be determined from time to time in the sole
discretion of the Administrative Agent as specified to the Borrower; and
(iv) the Borrower may by notice to the Administrative Agent request that a Debt
Obligation that satisfies clause (vi) of the definition of Specified Debt
Obligation after the date of purchase or other acquisition by the Borrower shall
be treated as a Specified Debt Obligation under clause (a) above.

 

Page 10



--------------------------------------------------------------------------------

Loan Compliance Test means a test that is satisfied on any date of determination
thereof if (a) the aggregate principal amount of Loans outstanding on such date
of determination does not exceed (b) the sum of (i) the aggregate amount of
Eligible Investments held by the Borrower on such date of determination plus
(ii) the sum, for all Debt Obligations held by the Borrower on such date of
determination, of the products of (x) the Loan Advance Rate on such date of
determination with respect to such Debt Obligation multiplied by (y) the
Purchase Amount of such Debt Obligation on such date of determination.

Loan Document means this Agreement and each Support Document.

London Banking Day means any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London.

LSTA means The Loan Syndications and Trading Association, Inc. and any successor
thereto.

Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower,
(b) the ability of the Borrower or any Support Obligor to perform any of its
obligations under this Agreement or any other Transaction Document to which it
is a party or (c) the rights of or benefits available to any of the Lenders, the
Administrative Agent or the Security Agent under this Agreement or any of the
other Transaction Documents.

Maturity Date means the earlier of (a) the Scheduled Maturity Date and (b) the
date on which the Loans are paid in full.

Maximum Aggregate Loan Amount has the meaning given to such term in
Section 3.2(c).

Merger means the merger on the Closing Date of Cooper River CBNA Loan Funding
LLC, a Delaware limited liability company, with and into the Borrower, with the
Borrower being the entity surviving such merger, all as provided in the Merger
Agreement.

Merger Agreement means the Agreement and Plan of Merger dated as of March 27,
2013, between, among others, the Borrower and Cooper River CBNA Loan Funding
LLC, a Delaware limited liability company.

Monthly Date means the 20th day of each calendar month.

Monthly Reporting Period means each period from and including a Monthly Date to
but excluding the next succeeding Monthly Date, provided that (a) the first
Monthly Reporting Period shall commence on and include the date hereof and end
on but exclude the Monthly Date occurring in July 2013 and (b) the final Monthly
Reporting Period shall end on the Maturity Date.

Moody’s means Moody’s Investors Service, Inc. or any successor thereto.

 

Page 11



--------------------------------------------------------------------------------

Moody’s Industry Classification Groups means each of the groups set forth in the
table below:

Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft
Manufacturing, Arms, Ammunition

Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing,
Personal Use Trailers, Motor Homes, Dealers

Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency,
Factoring, Receivables

Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors,
Distributors, Soft Drink Syrup, Bottling, Bakery, Mill Sugar, Canned Foods, Corn
Refiners, Dairy Products, Meat Products, Poultry Products, Snacks, Packaged
Foods, Distributors, Candy, Gum, Seafood, Frozen Food, Cigarettes, Cigars,
Leaf/Snuff, Vegetable Oil

Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting,
Engineering, Construction, Hardware, Forest Products (building-related only),
Plumbing, Roofing, Wallboard, Real Estate, Real Estate Development, REITs, Land
Development

Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases,
Sulfur, Plastics, Plastic Products, Abrasives, Coatings, Paints, Varnish,
Fabricating

Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass,
Metal, Paper, Plastic, Wood or Fiberglass

Personal and Non Durable Consumer Products (Manufacturing Only): Soaps,
Perfumes, Cosmetics, Toiletries, Cleaning Supplies, School Supplies

Diversified/Conglomerate Manufacturing

Diversified/Conglomerate Service

Diversified Natural Resources, Precious Metals and Minerals: Fabricating,
Distribution, Mining and Sales

Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal

Electronics: Computer Hardware, Electric Equipment, Components, Controllers,
Motors, Household Appliances, Information Service, Communication Systems,
Radios, TVs, Tape Machines, Speakers, Printers, Drivers, Technology

Finance: Investment Brokerage, Leasing, Syndication, Securities

Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals,
Agricultural Equipment, Fertilizers

Grocery: Grocery Stores, Convenience Food Stores

Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research,
Health Care Centers, Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical
Equipment

Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets,
Floor Coverings, Furniture, Cooking, Ranges

Hotels, Motels, Inns and Gaming

Insurance: Life, Property and Casualty, Broker, Agent, Surety

Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical
Instruments, Fishing, Photo Equipment, Records, Tapes, Sports, Outdoor Equipment
(camping), Tourism, Resorts, Games, Toy Manufacturing, Motion Picture
Production, Theatres, Motion Picture Distribution

Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial,
Machine Tools, Steam Generators

Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc,
Aluminum, Stainless Steel, Integrated Steel, Ore Production, Refractories, Steel
Mill Machinery, Mini-Mills, Fabricating, Distribution and Sales

Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling

Personal, Food and Miscellaneous

Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms,
Magazines, Books, Periodicals, Newspapers, Textbooks

 

Page 12



--------------------------------------------------------------------------------

Moody’s Rating means, with respect to any Debt Obligation, as of any date of
determination:

 

(i) if the Debt Obligation itself is rated by Moody’s (including pursuant to any
credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the related Obligor
has a corporate family rating by Moody’s, the rating specified in the applicable
row of the table below under “Relevant Rating” opposite the row in the table
below that describes such Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating by Moody’s that is one rating subcategory
above such corporate family rating The Debt Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by Moody’s that is one rating subcategory below such corporate family rating The
Debt Obligation is Subordinate    The rating by Moody’s that is two rating
subcategories below such corporate family rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on a secured obligation of the Obligor that is not a Second Lien
Obligation and is not Subordinate (the “other obligation”), the rating specified
in the applicable row of the table below under “Relevant Rating” opposite the
row in the table below that describes such Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating assigned by Moody’s to the other obligation
The Debt Obligation is an unsecured obligation or is a Second Lien Obligation,
but is not Subordinate    The rating by Moody’s that is one rating subcategory
below the rating assigned by Moody’s to the other obligation The Debt Obligation
is Subordinate    The rating by Moody’s that is two rating subcategories below
the rating assigned by Moody’s to the other obligation

 

(iv) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an unsecured obligation of the Obligor (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating by Moody’s that is one rating subcategory
above the rating assigned by Moody’s to the other obligation The Debt Obligation
is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate    The rating assigned by Moody’s to the other obligation The Debt
Obligation is Subordinate    The rating by Moody’s that is one rating
subcategory below the rating assigned by Moody’s to the other obligation

 

Page 13



--------------------------------------------------------------------------------

(v) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an obligation of the Obligor that is Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating by Moody’s that is two rating subcategories
above the rating assigned by Moody’s to the other obligation The Debt Obligation
is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate    The rating by Moody’s that is one rating subcategory above the
rating assigned by Moody’s to the other obligation The Debt Obligation is
Subordinate    The rating assigned by Moody’s to the other obligation

 

(vi) if a rating cannot be assigned pursuant to clauses (i) through (v), the
Moody’s Rating may be determined using any of the methods below:

 

  (A) for up to 5% of the Portfolio Purchase Amount, the Borrower may apply to
Moody’s for a shadow rating or public rating of such Debt Obligation, which
shall then be the Moody’s Rating (and the Borrower may deem the Moody’s Rating
of such Debt Obligation to be “B3” pending receipt of such shadow rating or
public rating, as the case may be); provided that (x) a Debt Obligation will not
be included in the 5% limit of the Portfolio Purchase Amount if the Borrower has
assigned a rating to such Debt Obligation in accordance with clause (B) below
and (y) upon receipt of a shadow rating or public rating, as the case may be,
such Debt Obligation will not be included in the 5% limit of the Portfolio
Purchase Amount; or

 

  (B)

for up to 5% of the Portfolio Purchase Amount, if there is a private rating of
an obligor that has been provided by S&P to the Administrative Agent and the

 

Page 14



--------------------------------------------------------------------------------

  Borrower, the Borrower may impute a Moody’s Rating that corresponds to such
private rating; provided that a Debt Obligation will not be included in the 5%
limit of the Portfolio Purchase Amount if the Borrower has applied to Moody’s
for a shadow rating.

For purposes of the foregoing, a “private rating” shall refer to a rating
obtained by the Administrative Agent, by the Borrower or by or on behalf of an
obligor on a Debt Obligation that is not disseminated publicly; whereas a
“shadow rating” shall refer to a credit estimate obtained (i) upon application
of the Borrower or a holder of a Debt Obligation or (ii) from the proper use of
the RiskCalc Plus probability of default model most recently made available by
Moody’s. Any private rating or shadow rating shall be required to be refreshed
annually. If the Borrower applies to Moody’s for a shadow rating or public
rating of a Debt Obligation, the Borrower shall provide evidence to the
Administrative Agent of such application and shall notify the Administrative
Agent of the expected rating. The Borrower shall notify the Administrative Agent
of the shadow rating or public rating assigned by Moody’s to a Debt Obligation.

Note means a promissory note made by the Borrower in favor of a Lender in
substantially the form of Exhibit A hereto.

Obligation Criteria will be satisfied with respect to any Debt Obligation if
such Debt Obligation satisfies each of the following requirements:

 

(i) such Debt Obligation is denominated solely in USD;

 

(ii) such Debt Obligation contains a representation and warranty by an Obligor
that such Debt Obligation constitutes the legal, valid, binding and enforceable
obligation of each Obligor thereon, enforceable against such Obligor in
accordance with its terms; and no Obligor has disaffirmed, disclaimed,
repudiated or rejected, in whole or in part, or challenged the validity of, such
Debt Obligation (in each case, in writing);

 

(iii) such Debt Obligation does not require any future advance to be made to any
Obligor thereon after the date of purchase or other acquisition thereof by the
Borrower;

 

(iv) such Debt Obligation provides for scheduled payments of interest (computed
based upon a generally recognized interest rate index) in cash no less
frequently than semi-annually;

 

(v) such Debt Obligation is not Subordinate;

 

(vi) such Debt Obligation is secured;

 

(vii) transfers of such Debt Obligation on the date of purchase or other
acquisition thereof by the Borrower may be effected pursuant to the Standard
Terms and Conditions for Par/Near Par Trade Confirmations and not the Standard
Terms and Conditions for Distressed Trade Confirmations, in each case as
published by the LSTA and as in effect on the date of purchase or other
acquisition thereof by the Borrower;

 

(viii) such Debt Obligation constitutes indebtedness for U.S. Federal income tax
purposes;

 

Page 15



--------------------------------------------------------------------------------

(ix) such Debt Obligation is capable of being assigned or novated to, at a
minimum, commercial banks or financial institutions (irrespective of their
jurisdiction of organization) that are not then a lender or a member of the
relevant lending syndicate, without the consent of Obligor or any agent;

 

(x) the Borrower will be entitled to receive all payments on such Debt
Obligation without U.S. Federal or foreign withholding tax;

 

(xi) the purchase or other acquisition by the Borrower of such Debt Obligation,
and the making of a Loan to finance a portion of such purchase price (if
applicable), will not violate any applicable law or regulation;

 

(xii) if any payment of interest on such Debt Obligation that would otherwise be
payable may be deferred or capitalized as additional principal (without default)
without the consent of each affected lender, such Debt Obligation shall provide
for payment of interest in cash (without deferral or capitalization) no less
frequently than semi-annually at a rate per annum not less than 2.5%; and

 

(xiii) either (a) such Debt Obligation is the subject of at least two bid
quotations from nationally recognized independent dealers in the related Debt
Obligation as reported on a nationally recognized pricing service or (b) such
Debt Obligation is an Unquoted Debt Obligation.

Obligor means, with respect to any Debt Obligation, any obligor (whether as
primary obligor, guarantor or otherwise) on the Debt Obligation.

Par Amount means, with respect to any Debt Obligation (or any portion thereof)
held (or to be purchased or otherwise acquired) by the Borrower on any date of
determination, the principal amount of such Debt Obligation (or such portion
thereof) held (or to be purchased or otherwise acquired) by the Borrower
outstanding on such date of determination.

Participant has the meaning given to such term in Section 8.4(f).

Participant Register has the meaning given to such term in Section 8.4(f).

Payment Account means, with respect to payments to be made hereunder or under
any other Loan Document to any Lender, the account of such Lender for receiving
such payments most recently specified to the Borrower and the Administrative
Agent in a notice from such Lender.

Payment Dates means each of the days occurring ten Business Days following the
last day of an Interest Period.

Permitted Liens means (a) with respect to any Debt Obligation, any Eligible
Investments or any proceeds thereof, Liens arising under the Loan Documents and
(b) with respect to any other Property of the Borrower, Liens arising in the
ordinary course of the Borrower’s business that do not secure obligations in an
aggregate amount exceeding USD100,000 at any one time outstanding.

 

Page 16



--------------------------------------------------------------------------------

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership or other entity or the
government of the United States of America or any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

Portfolio Criteria will be satisfied if:

 

(i) The sum of the Purchase Amounts for all Debt Obligations that are not
Specified Debt Obligations does not exceed 25% of the Portfolio Purchase Amount.

 

(ii) The sum of the Purchase Amounts for all Debt Obligations that are Second
Lien Obligations does not exceed 10% of the Portfolio Purchase Amount.

 

(iii) The sum of the Purchase Amounts for all Debt Obligations that are Unquoted
Debt Obligations does not exceed 15% of the Portfolio Purchase Amount.

 

(iv) The sum of the Purchase Amounts for Debt Obligations of any single Obligor
or any of its Affiliates does not exceed 2.5% of the Portfolio Purchase Amount;
provided that the sum of the Purchase Amounts for Debt Obligations of up to each
of five separate Obligors and their respective Affiliates may be up to 3% of the
Portfolio Purchase Amount.

 

(v) The sum of the Purchase Amounts for Debt Obligations of Obligors in any
single Moody’s Industry Classification Group does not exceed 10% of the
Portfolio Purchase Amount; provided that the sum of the Purchase Amounts for
Debt Obligations in up to each of three separate Moody’s Industry Classification
Groups may be up to 15% of the Portfolio Purchase Amount.

 

(vi) The sum of the Purchase Amounts for Debt Obligations Acquired from a
Related Party does not exceed 20% of the Portfolio Purchase Amount.

 

(vii) After the Ramp-Up Period, the Weighted Average Rating does not exceed
(x) prior to the end of the Drawdown Period, 3,000 and (y) thereafter, 3,490.

Portfolio Purchase Amount means on any date (a) during the Ramp-Up Period, the
greater of (i) USD286,000,000 and (ii) the Portfolio Purchase Amount on such
date and (b) thereafter, the sum of (i) the aggregate amount of Eligible
Investments held by the Borrower on such date of determination plus (ii) the
sum, for all Debt Obligations held by the Borrower on such date of
determination, of the Purchase Amounts of such Debt Obligations.

Potential Event of Default means any event or circumstance that, with the giving
of notice and/or the lapse of time, would become an Event of Default.

Prime Rate means the rate of interest per annum publicly announced from time to
time by the financial institution then serving as the Administrative Agent as
its prime rate in effect at its principal office in New York City, each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

Page 17



--------------------------------------------------------------------------------

Pro Rata Share means, with respect to any Lender on any date of determination,
the percentage obtained by dividing the amount of such Lender’s Commitment on
such date by the aggregate of the Commitments of all Lenders on such date. With
respect to the Initial Lender, the percentage referred to in the foregoing
sentence is on the date hereof equal to 100%.

Proceedings has the meaning given to such term in Section 8.5(b).

Property means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

Purchase Amount means, with respect to any Debt Obligation, (a) the Purchase
Price of such Debt Obligation multiplied by (b) the Par Amount of such Debt
Obligation.

Purchase Price means, with respect to any Debt Obligation, the aggregate
purchase price paid by the Borrower to purchase such Debt Obligation (which
(a) shall be expressed as a percentage of par and (b) shall be determined
exclusive of accrued interest and premium); provided that (i) the Purchase Price
with respect to any Debt Obligation acquired in a Qualifying Purchase described
in Section 5.2(a)(i) shall be as set forth in Schedule III and (ii) the Purchase
Price with respect to any Contributed Debt Obligation shall be as agreed in
writing by the Borrower and the Administrative Agent on or prior to the
acquisition of such Debt Obligation.

Qualifying Purchase has the meaning given to such term in Section 5.2(a).

Quarterly Date means each January 15, April 15, July 15 and October 15,
commencing with the first such date in July 2013.

Quarterly Period means each period from and including a Quarterly Date to but
excluding the next succeeding Quarterly Date, provided that (a) the first
Quarterly Period shall commence on the date hereof and (b) the final Quarterly
Period shall end on the Maturity Date.

Ramp-Up Period means the period from and including the Closing Date to but
excluding the date occurring 90 days after the Closing Date.

Register has the meaning given to such term in Section 8.4(e).

Related Party means (a) the Borrower Investor, (b) any investment advisor to the
Borrower Investor or any Affiliate thereof or (c) any account or portfolio as to
which any investment adviser to the Borrower Investor or any Affiliate thereof
(or any Affiliate of such investment adviser) serves as investment advisor.

Required Lenders means Lenders holding more than 50% of the aggregate
outstanding principal amount of the Loans.

Representation Date means the date hereof, the Closing Date and each Borrowing
Notice Date.

 

Page 18



--------------------------------------------------------------------------------

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, or any successor thereto.

S&P Rating means, with respect to a Debt Obligation:

 

(i) if the Debt Obligation itself is rated by S&P (including pursuant to any
credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the related Obligor
has a corporate issuer rating by S&P, the rating specified in the applicable row
of the table below under “Relevant Rating” opposite the row in the table below
that describes such Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating by S&P that is one rating subcategory above
such corporate issuer rating The Debt Obligation is an unsecured obligation or
is a Second Lien Obligation, but is not Subordinate    The rating by S&P that is
one rating subcategory below such corporate issuer rating The Debt Obligation is
Subordinate    The rating by S&P that is two rating subcategories below such
corporate issuer rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
S&P on a secured obligation of the Obligor that is not a Second Lien Obligation
and is not Subordinate (the “other obligation”), the rating specified in the
applicable row of the table below under “Relevant Rating” opposite the row in
the table below that describes such Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating assigned by S&P to the other obligation The
Debt Obligation is an unsecured obligation or is a Second Lien Obligation, but
is not Subordinate    The rating by S&P that is one rating subcategory below the
rating assigned by S&P to the other obligation The Debt Obligation is
Subordinate    The rating by S&P that is two rating subcategories below the
rating assigned by S&P to the other obligation

 

(iv)

if the foregoing paragraphs are not applicable, but there is a rating by S&P on
an unsecured obligation of the Obligor (or, failing that, an obligation that is
a Second Lien

 

Page 19



--------------------------------------------------------------------------------

  Obligation) but is not Subordinate (the “other obligation”), the rating
specified in the applicable row of the table below under “Relevant Rating”
opposite the row in the table below that describes such Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating by S&P that is one rating subcategory above
the rating assigned by S&P to the other obligation The Debt Obligation is an
unsecured obligation or is a Second Lien Obligation, but is not Subordinate   
The rating assigned by S&P to the other obligation The Debt Obligation is
Subordinate    The rating by S&P that is one rating subcategory below the rating
assigned by S&P to the other obligation

 

(v) if the foregoing paragraphs are not applicable, but there is a rating by S&P
on an obligation of the Obligor that is Subordinate (the “other obligation”),
the rating specified in the applicable row of the table below under “Relevant
Rating” opposite the row in the table below that describes such Debt Obligation:

 

Debt Obligation

  

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate    The rating by S&P that is two rating subcategories
above the rating assigned by S&P to the other obligation The Debt Obligation is
an unsecured obligation or is a Second Lien Obligation, but is not Subordinate
   The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation The Debt Obligation is Subordinate    The rating
assigned by S&P to the other obligation

(vi) if the foregoing paragraphs are not applicable, then the S&P Rating shall
be “CC”; provided that (x) if application has been made to S&P to rate a Debt
Obligation and such Debt Obligation has a Moody’s Rating, then the S&P Rating
with respect to such Debt Obligation shall, pending the receipt of such rating
from S&P, be equal to the S&P Rating that is equivalent to such Moody’s Rating
and (y) Debt Obligations constituting no more, by aggregate Purchase Amount,
than 10% of the Portfolio Purchase Amount may be given a S&P Rating based on a
rating given by Moody’s as provided in clause (x) (after giving effect to the
addition of the relevant Debt Obligation, if applicable).

Scheduled Maturity Date means March 27, 2016; provided that, if such day is not
a Business Day, then the Scheduled Maturity Date will be the immediately
preceding Business Day.

 

Page 20



--------------------------------------------------------------------------------

Second Lien Obligation means an obligation that is secured by collateral, but as
to which the beneficiary or beneficiaries of such collateral security agree for
the benefit of the holder or holders of other indebtedness secured by the same
collateral (First Lien Debt) as to one or more of the following: (1) to defer
their right to enforce such collateral security either permanently or for a
specified period of time while First Lien Debt is outstanding, (2) to permit a
holder or holders of First Lien Debt to sell such collateral free and clear of
the security in favor of such beneficiary or beneficiaries, (3) not to object to
sales of assets by the obligor on such obligation following the commencement of
a bankruptcy or other insolvency proceeding with respect to such obligor or to
an application by the holder or holders of First Lien Debt to obtain adequate
protection in any such proceeding and (4) not to contest the creation, validity,
perfection or priority of First Lien Debt.

Security Agent means Citibank, N.A., as agent for the secured parties under the
Security Agreement, together with any successor in such capacity.

Security Agreement means the Security Agreement dated as of the date of this
Agreement between the Borrower and the Security Agent.

Senior Management Fee means the “Senior Management Fee” as defined in the
Investment Management Agreement.

Specified Debt Obligation means any Debt Obligation satisfying each of the
following requirements:

 

(i) such Debt Obligation is not on the date of purchase or other acquisition
thereof by the Borrower subject to a Debt Obligation Bankruptcy Event or Debt
Obligation Failure to Pay Event;

 

(ii) such Debt Obligation is on the date of purchase or other acquisition
thereof by the Borrower part of a fungible class of debt obligations (as to
issuance date and all economic terms) of at least USD125,000,000;

 

(iii) such Debt Obligation has a Purchase Price of at least 85%;

 

(iv) such Debt Obligation has on the date of purchase or other acquisition
thereof by the Borrower a Moody’s Rating of at least B3 and an S&P Rating of at
least B-;

 

(v) such Debt Obligation is not a Second Lien Obligation; and

 

(vi) such Debt Obligation is the subject of at least two bid quotations from
nationally recognized independent dealers in such Debt Obligation as reported on
a nationally recognized pricing service;

provided that a Debt Obligation need not satisfy the requirements in clauses
(iv) and (vi) above during the period of 30 days following the origination of
such Debt Obligation so long as such Debt Obligation satisfies such requirements
no later than the date 30 days after such origination.

Stamp Tax means any stamp, registration, documentation or similar tax.

 

Page 21



--------------------------------------------------------------------------------

Stamp Tax Jurisdiction has the meaning given to such term in Section 3.9(e).

Subordinate means, with respect to an obligation (the Subordinated Obligation)
and another obligation of the obligor thereon to which such obligation is being
compared (the Senior Obligation), a contractual, trust or similar arrangement
(without regard to the existence of preferred creditors arising by operation of
law or to collateral, credit support, lien or other credit enhancement
arrangements or provisions regarding the application of proceeds of any of the
foregoing) providing that (i) upon the liquidation, dissolution, reorganization
or winding up of the obligor, claims of the holders of the Senior Obligation
will be satisfied prior to the claims of the holders of the Subordinated
Obligation or (ii) the holders of the Subordinated Obligation will not be
entitled to receive or retain payments in respect of their claims against the
obligor at any time that the obligor is in payment arrears or is otherwise in
default under the Senior Obligation.

Subordinate Management Fee means the “Subordinate Management Fee” as defined in
the Investment Management Agreement.

Subsidiary means, with respect to any Person (the parent) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

Support Document means each of the Security Agreement, the Account Control
Agreement and any other agreement or instrument pursuant to which any Person
guarantees, secures, margins or otherwise supports the obligations of the
Borrower under this Agreement.

Support Obligor means each Person, if any, other than the Borrower and any party
to the Account Control Agreement that executes and delivers a Support Document
for the benefit of the Administrative Agent, the Security Agent or any Lender in
connection with this Agreement. There is no Support Obligor on the date hereof.

Tax has the meaning given to such term in Section 3.9(a).

Termination Percentage means, on any date of determination, the excess, if any,
of (a) the Equity Percentage on such date of determination over (b) 7.5%.

Transaction Documents means the Loan Documents, the Merger Agreement, the
Assignment Agreements, the Equity Contribution Framework Agreement and the
Investment Management Agreement.

Unquoted Debt Obligation means any Debt Obligation the market value of which
cannot be obtained from a nationally recognized pricing source or quotation
service that satisfies each of the following criteria:

(i) it is not a Covenant-Lite Obligation;

 

Page 22



--------------------------------------------------------------------------------

(ii) it provides for payment of interest in cash no less frequently than
quarterly;

(iii) it is not a loan made to a debtor-in-possession pursuant to Section 364 of
the U.S. Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the U.S. Bankruptcy Code; and

(iv) on the date of purchase or other acquisition thereof by the Borrower, the
ratio of (a) the aggregate principal amount of Indebtedness of the Obligor
thereon (or, if there is more than one Obligor thereon, as determined on a
consolidated basis with respect to the Obligor having the greatest aggregate
principal amount of Indebtedness on a consolidated basis) to (b) net earnings
before deduction of interest, taxes, depreciation and amortization of the
Obligor thereon (or, if there is more than one Obligor thereon, as determined on
a consolidated basis with respect to the Obligor having the greatest aggregate
principal amount of Indebtedness on a consolidated basis) is less than 4.25.

U.S. Dollars and USD mean lawful money of the United States of America.

Valuation Price means, with respect to any Unquoted Debt Obligation on any date
of determination, the most recent valuation of such Unquoted Debt Obligation
provided to the Borrower (with a copy to the Administrative Agent) by any one of
the valuation firms set forth on Schedule IV or any other nationally recognized
valuation firm acceptable to the Administrative Agent; provided that:

 

(a) subject to the following paragraph (b), for the period from and including
the “trade date” for the purchase or other acquisition thereof to but excluding
the date an initial valuation is received as aforesaid, the Valuation Price of
such Unquoted Debt Obligation shall be the Purchase Price thereof; and

 

(b) if the on-the-run MarkIt Cash LCDX index (or any successor index) as
published by MarkIt (or any successor publisher) on such date of determination
is less than the value of such index on the later of (i) such “trade date” and
(ii) the date of the most recent valuation received as aforesaid by an amount
(expressed in absolute and not percentage terms) exceeding 5%, then on such date
of determination, and solely for the period until a subsequent valuation is
received as aforesaid, the Valuation Price of such Unquoted Debt Obligation will
be equal to (x) a percentage, the numerator of which shall be the value of such
index on such date of determination and the denominator of which shall be the
value of such index on the later of such two dates multiplied by (y) the
Valuation Price that would apply in the absence of this paragraph (b).

Weighted Average Rating means, as of any date of determination, the number
obtained by (a) multiplying the Purchase Amount of each Debt Obligation held by
the Borrower on such date by the applicable Rating Factor (as set forth in table
below); (b) summing the products obtained in clause (a) for all such Debt
Obligations; and (c) dividing the sum obtained in clause (b) by the aggregate of
the Purchase Amounts of all such Debt Obligations.

 

Page 23



--------------------------------------------------------------------------------

RATING FACTORS

 

Moody’s Rating    Rating Factor  

Aaa

     1   

Aa1

     10   

Aa2

     20   

Aa3

     40   

A1

     70   

A2

     120   

A3

     180   

Baa1

     260   

Baa2

     360   

Baa3

     610   

Ba1

     940   

Ba2

     1,350   

Ba3

     1,766   

B1

     2,220   

B2

     2,720   

B3

     3,490   

Caa1

     4,770   

Caa2

     6,500   

Caa3

     8,070   

Below Caa3

     10,000   

Interpretation

1.2 Unless the context otherwise clearly requires: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (f) any reference to
any law, rule or regulation herein shall be construed as referring to such law,
rule or regulation as from time to time amended; (g) any reference herein to any
Person shall be construed to include such Person’s successors and assigns;
(h) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; and (i) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement.

THE LOANS

2.1 Subject to the terms and conditions set forth herein, the Lenders severally
agree to make their respective Pro Rata Shares of a loan (each, a Loan) to the
Borrower from time to time on any Business Day (each, a Borrowing Date) during
the Drawdown Period in order to finance (in part) the purchase by the Borrower
of a Debt Obligation or to refinance a Debt Obligation previously contributed to
the equity capital of the Borrower, in each case, with the proceeds of such
Loan.

 

Page 24



--------------------------------------------------------------------------------

2.2 The advance of each Loan pursuant to Section 2.1 shall be subject to:

 

(a) the satisfaction on or prior to the first Borrowing Date of each of the
conditions precedent specified in Schedule I;

 

(b) the first Borrowing Date occurring no later than the date five Business Days
after the date of this Agreement;

 

(c) the receipt by the Administrative Agent of a notice of borrowing (the date
of such notice being the Borrowing Notice Date) from the Borrower not less than
three (and not more than five) Business Days prior to the relevant Borrowing
Date:

 

  (i) specifying the proposed Borrowing Date;

 

  (ii) specifying the principal amount of the proposed Loan (which shall be an
amount not less than USD500,000);

 

  (iii) specifying the account to which the proceeds of the proposed Loan are to
be paid;

 

  (iv) specifying whether the proceeds of such proposed Loan are to be used
(x) to purchase a Debt Obligation pursuant to Section 5.2(a)(i) or (ii) or
(y) to refinance a Contributed Debt Obligation previously acquired by the
Borrower (the Debt Obligation so purchased or previously acquired, the Financed
Debt Obligation);

 

  (v) if the proceeds of such Loan are to be used to purchase a Financed Debt
Obligation, identifying such Financed Debt Obligation and specifying the related
Par Amount and Purchase Price; and

 

  (vi) setting forth calculations demonstrating compliance with the conditions
set forth in paragraphs (g) through (i) of this Section 2.2 after giving effect
to the application of the proceeds of such Loan;

provided that (A) the initial notice of borrowing may be given on the date
hereof and (B) the Borrower shall be permitted to deliver a notice of borrowing
on the Borrowing Date that complies with the requirements of clauses (i) through
(vi) above so long as (1) such notice is received by the Administrative Agent no
later than 10:00 a.m. New York City time, (2) the proposed Loan to be made shall
bear interest for the period of two Business Days commencing on and including
the Borrowing Date as if the reference to “LIBOR” in the definition of “Interest
Rate” were instead a reference to the Alternate Base Rate (and, for purposes of
determining LIBOR immediately following such period, the first day of the
relevant Interest Period shall be the next succeeding Business Day) and (3) no
such borrowing shall be permitted if the aggregate principal amount of Loans
outstanding on any date and bearing interest at the Alternate Base Rate would
exceed USD40,000,000;

 

Page 25



--------------------------------------------------------------------------------

(d) in the case of a Financed Debt Obligation being purchased pursuant to
Section 5.2(a)(ii), the Administrative Agent shall have given its consent to
such purchase (which consent the Administrative Agent may give or withhold in
its sole discretion);

 

(e) the Financed Debt Obligation satisfies the Obligation Criteria on the
Borrowing Date;

 

(f) in the case of a Financed Debt Obligation being purchased pursuant to
Section 5.2(a)(ii), the Portfolio Criteria shall be satisfied after giving
effect to such purchase (or, in the case of Portfolio Criterion that is not
satisfied immediately prior to such purchase, the effect of such purchase shall
be to improve the extent of compliance with such Portfolio Criterion);

 

(g) after giving effect to the making of such Loan, the aggregate principal
amount of the Loans outstanding hereunder held by any Lender does not exceed
such Lender’s Commitment;

 

(h) the Loan Compliance Test shall be satisfied after giving effect to such Loan
and the application of the proceeds thereof;

 

(i) the Equity Coverage Ratio after giving effect to such Loan and the
application of the proceeds thereof shall not be less than the Diversion
Percentage; and

 

(j) each of the representations and warranties of the Borrower set forth in this
Agreement and the Support Documents are true and correct in all material
respects on and as of the related Borrowing Notice Date (or, if expressly stated
to be made as of any specific date, on and as of such specific date) (and with
each such representation and warranty being made on and as of the related
Borrowing Notice Date for all purposes of this Agreement).

Subject to the satisfaction of such conditions, the Lenders shall make their
respective Pro Rata Shares of such Loan available on the related Borrowing Date
by wire transfer of immediately available funds by 2:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. In the case of a Financed Debt
Obligation referred to in Section 5.2(a)(i) or (ii), the Administrative Agent
will promptly make such funds available to the Borrower by either (i) depositing
the same in the Custodial Account established (and as defined in) under the
Security Agreement (pending use thereof as provided in the following clause
(ii)) or (ii) applying such funds to the payment for the purchase by the
Borrower of such Financed Debt Obligation in accordance with instructions timely
furnished by the Borrower to the Administrative Agent. In the case of a Financed
Debt Obligation that is a Contributed Debt Obligation, the Administrative Agent
will promptly make such funds available to the Borrower in order to permit the
Borrower to make an Equity Restricted Payment to the Borrower Investor on the
related Borrowing Date.

2.3 The proceeds from each Loan shall be used by the Borrower exclusively for
(i) in the case of a Financed Debt Obligation referred to in Section 5.2(a)(i)
or (ii), the purchase of the Debt Obligation identified in the related notice of
borrowing given pursuant to Section 2.2 (or, pending such application, for
deposit into the Custodial Account) and (ii) in the case of a Financed Debt
Obligation that is a Contributed Debt Obligation, the making of an Equity
Restricted Payment to the Borrower Investor on or as soon as practicable
following the related

 

Page 26



--------------------------------------------------------------------------------

Borrowing Date. Each reference herein to the “purchase” of a Debt Obligation
shall include the acquisition by the Borrower of one or more Debt Obligations by
reason of the Merger in accordance with the Merger Agreement.

2.4 The Loans and other obligations of the Borrower hereunder shall be secured
as provided in the Security Agreement and shall be entitled to the benefit of
the other Support Documents. The Lenders hereby irrevocably appoint the Security
Agent as their agent under the Security Agreement and each other Support
Document and authorize the Security Agent to take such actions on their behalf
and to exercise such powers as are delegated to the Security Agent by the terms
of the Security Agreement and each other Support Document, together with such
actions and powers as are reasonably incidental thereto.

PAYMENTS OF PRINCIPAL, INTEREST AND FEES

Principal

3.1 For value received, the Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders on the Scheduled Maturity
Date the entire unpaid aggregate principal amount of the Loans.

Interest; Fees

 

3.2(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders interest on the unpaid principal amount of each
Loan, for the period from and including the Borrowing Date for such Loan to but
excluding the date that such Loan shall be paid in full, at a rate per annum
equal to the Interest Rate.

 

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders a commitment fee on the excess, if any, of
(i) the aggregate amount of Commitments from time to time in effect over
(ii) the aggregate principal amount of Loans outstanding, for each day during
the Drawdown Period occurring after the Ramp-Up Period, at a rate per annum
equal to 0.50%.

 

(c) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders an upfront fee in an amount equal to 0.75% of
the aggregate amount of the Commitments of the Lenders as in effect on the date
hereof (such aggregate amount, the Maximum Aggregate Loan Amount).

 

(d) If the aggregate amount of the Commitments are reduced during the Drawdown
Period, the Borrower shall pay to the Administrative Agent for account of the
Lenders a commitment reduction fee in an amount equal to 0.50% of the aggregate
amount of such reduction.

 

(e) Interest and fees payable under this Section 3.2 shall be paid on the dates
specified in Section 3.4 (or, if applicable, Section 3.3).

 

Page 27



--------------------------------------------------------------------------------

Default

3.3 Notwithstanding the foregoing, the Borrower hereby unconditionally promises
to pay to the Administrative Agent for account of the Lenders interest on any
principal of or interest on any Loan, or any fee or other amount owing under
this Agreement or the Security Agreement, that shall not be paid in full when
due (whether at stated maturity, by acceleration, upon optional or mandatory
prepayment or otherwise), for the period from and including the due date of such
payment to but excluding the date the same is paid in full, at a rate per annum
equal to the Default Rate.

Payment Dates

 

3.4(a) Accrued interest on each Loan shall be payable (i) on each Payment Date
in an amount equal to interest accrued for the related Interest Period,
(ii) upon the prepayment pursuant to Section 3.7 of any principal of any Loan in
an amount equal to interest thereon accrued to but excluding the date of such
prepayment and (iii) in the case of interest payable at the Default Rate, from
time to time on demand of the Administrative Agent.

 

(b) Commitment fee accrued pursuant to Section 3.2(b) during any Interest Period
(or portion thereof) shall be payable on the related Payment Date.

 

(c) The upfront fee payable pursuant to Section 3.2(c) shall be payable on the
date of execution and delivery of this Agreement by the original parties hereto.

 

(d) Any commitment reduction fee payable pursuant to Section 3.2(d) shall be
payable on the date of the related commitment reduction.

Interest Computation Basis

3.5 Interest accruing with respect to each Loan for any Interest Period shall
accrue for each day during such Interest Period and shall be computed on the
basis of a year of 360 days and actual days elapsed. Interest accruing with
respect to any other amount for any period shall accrue from and including the
first day of such period to but excluding the last day of such period and shall
be computed on the basis of a year of 360 days and actual days elapsed. Fee
payable under Section 3.2(b) accruing with respect to any period shall accrue
for each day during such period and shall be computed on the basis of a year of
360 days and actual days elapsed.

Manner of Payment

 

3.6(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or otherwise) or under any Support
Document (except to the extent otherwise provided therein) prior to 2:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 399 Park Avenue, New York, New York 10043, except as otherwise
expressly provided herein or in any Support Document. The Administrative

 

Page 28



--------------------------------------------------------------------------------

  Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient through its Payment Account promptly
following receipt thereof.

 

(b) If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments hereunder or under the Security
Agreement shall be made in USD.

 

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(d) Except to the extent otherwise provided herein: (i) each payment or
prepayment of principal of any Loan (and of any fee payable under
Section 3.2(d)) by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective portions of the unpaid principal amount
of such Loan held by them; (ii) each payment of interest on any Loan by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on their respective portions of such Loan then due and
payable to the Lenders; (iii) each fee payable by the Borrower under
Section 3.2(b) or 3.2(c) shall be made for account of the Lenders pro rata in
accordance with their respective Pro Rata Shares; and (iv) each reduction of
Commitments shall be made for account of the Lenders pro rata in accordance with
their respective Pro Rata Shares.

 

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The entries made in such accounts
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay any Loan, and to pay interest thereon or any fee
hereunder, in accordance with the terms of this Agreement.

 

(f)

Any Lender may request that the portion of the Loans owing to such Lender be
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the portion of the Loans evidenced by

 

Page 29



--------------------------------------------------------------------------------

  such Note and interest on such principal shall at all times (including after
assignment pursuant hereto) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).

 

(g) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any
portion of any Loan owing to such Lender resulting in such Lender receiving
payment of a greater proportion thereof then due than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the amounts owing to the
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with paragraph (d) above;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
portion of any Loan to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(h) Any Lender may change the Payment Account for receiving payments under this
Agreement by giving notice of the new Payment Account to the Borrower and the
Administrative Agent at least three Business Days prior to the first scheduled
date for the payment to which such change applies.

Optional and Mandatory Prepayments; Commitment Reductions

 

3.7(a) The Borrower shall have the right upon any Business Day, upon not less
than three Business Days’ notice to the Administrative Agent and each of the
Lenders, to reduce permanently the aggregate amount of the Commitments then in
effect; provided that (i) any partial reduction shall be in an aggregate amount
not less than USD500,000 and (ii) no such reduction shall reduce the aggregate
amount of the Commitments to an amount less than the aggregate principal amount
of the Loans then outstanding.

 

(b) The Borrower shall have the right upon any Business Day, upon not less than
three Business Days’ notice to the Administrative Agent and each of the Lenders,
to prepay all or any portion of the Loans then outstanding; provided that any
partial prepayment shall be in an amount not less than USD500,000.

 

(c) If the Equity Coverage Ratio at the close of business in New York on any
Business Day is less than the Termination Percentage, then, on the next
succeeding Business Day (i) the Borrower shall prepay the entire unpaid
aggregate principal amount of the Loans and (ii) the Commitments shall
automatically be reduced to zero.

 

Page 30



--------------------------------------------------------------------------------

(d) If the aggregate outstanding principal amount of the Loans outstanding on
the date occurring nine months prior to the Scheduled Maturity Date (or, if such
date is not a Business Day, on the immediately preceding Business Day) exceeds
87.5% of the Maximum Aggregate Loan Amount, then (i) the Borrower shall on such
Business Day prepay the Loans in an aggregate principal amount necessary to
eliminate such excess and (ii) the aggregate amount of the Commitments shall on
such Business Day be reduced permanently to the aggregate principal amount of
Loans outstanding after giving effect to such prepayment.

 

(e) If the aggregate outstanding principal amount of the Loans outstanding on
the date occurring six months prior to the Scheduled Maturity Date (or, if such
date is not a Business Day, on the immediately preceding Business Day) exceeds
75% of the Maximum Aggregate Loan Amount, then (i) the Borrower shall on such
Business Day prepay the Loans in an aggregate principal amount necessary to
eliminate such excess and (ii) the aggregate amount of the Commitments shall on
such Business Day be reduced permanently to the aggregate principal amount of
Loans outstanding after giving effect to such prepayment.

 

(f) If the aggregate outstanding principal amount of the Loans outstanding on
the date occurring three months prior to the Scheduled Maturity Date (or, if
such date is not a Business Day, on the immediately preceding Business Day)
exceeds 50% of the Maximum Aggregate Loan Amount, then (i) the Borrower shall on
such Business Day prepay the Loans in an aggregate principal amount necessary to
eliminate such excess and (ii) the aggregate amount of the Commitments shall on
such Business Day be reduced permanently to the aggregate principal amount of
Loans outstanding after giving effect to such prepayment.

 

(g) Any partial prepayment of the Loans shall be applied to the Loans then
outstanding pro rata in accordance with their respective principal amounts
outstanding immediately prior to such partial prepayment.

Payment Timing

3.8 The Borrower will not make any payment to any Person (other than
(i) payments required hereunder or any other Loan Document to be made to the
Administrative Agent, the Security Agent or any Lender (other than payments made
in connection with the execution and delivery of this Agreement and other Loan
Documents or the satisfaction of the conditions specified in Schedule I),
(ii) payments made to purchase a Debt Obligation acquired by the Borrower in
accordance with Section 2.2 and (iii) payments made to purchase Eligible
Investments), except for payments made as indicated below:

 

(a) on any date, to the payment of expenses owing by the Borrower in the
ordinary course of business to any Person other than a Related Party so long as
the aggregate amount paid pursuant to this paragraph (a) during any Quarterly
Period does not exceed USD50,000; and

 

Page 31



--------------------------------------------------------------------------------

(b) on any Payment Date and after the payment of all principal, interest, fees
and other amounts payable by the Borrower hereunder or under any other Loan
Document on or prior to such Payment Date, in the priority indicated below and
solely from the sources indicated below:

 

  (i) from Available Interest Proceeds:

 

  (A) first, to the payment of accrued and unpaid Senior Management Fee;

 

  (B) second, if the Equity Coverage Ratio on such Payment Date (after giving
effect to any such payment of principal, but prior to any payment pursuant to
Section 3.8(b)(ii) on such Payment Date) is less than the Diversion Percentage
or the Loan Compliance Test is not satisfied, to the payment of outstanding
principal of the Loans until the Equity Coverage Ratio is equal to the Diversion
Percentage and the Loan Compliance Test is satisfied, as applicable;

 

  (C) third, to the payment of accrued and unpaid Subordinate Management Fee;

 

  (D) fourth, to the payment of any remaining expenses owing by the Borrower in
the ordinary course of business to any Person (other than any Related Person);
and

 

  (E) fifth, to the payment of an Equity Restricted Payment to the Borrower
Investor so long as (1) the Borrower has given at least three Business Days’
notice of the amount of such Equity Restricted Payment to the Administrative
Agent and (2) no Event of Default or Potential Event of Default has occurred and
is continuing or would result from such Equity Restricted Payment.

 

  (ii) from Available Principal Proceeds:

 

  (A) first, if the Equity Coverage Ratio on such Payment Date (after giving
effect to any such payment of principal) is less than the Diversion Percentage
(after giving effect to any payment made pursuant to Section 3.8(b)(i)(B) on
such Payment Date) or the Loan Compliance Test is not satisfied, to the payment
of outstanding principal of the Loans until the Equity Coverage Ratio is equal
to the Diversion Percentage and the Loan Compliance Test is satisfied, as
applicable; and

 

  (B)

second, to the payment of an Equity Restricted Payment to the Borrower Investor
so long as (1) the Loan Compliance Test is satisfied after giving effect to such
Equity Restricted Payment, (2) the Borrower has given at least three Business
Days’ notice of the amount of such Equity Restricted Payment to the
Administrative Agent, (3) the Equity Coverage Ratio is at least equal to the
Diversion Percentage after giving effect to such Equity Restricted

 

Page 32



--------------------------------------------------------------------------------

  Payment and (4) no Event of Default or Potential Event of Default has occurred
and is continuing or would result from such Equity Restricted Payment.

 

  (iii) On or as soon as practicable following any Borrowing Date (other than a
Payment Date) on which a Loan is made with respect to the aggregate of all
Contributed Debt Obligations, the Borrower may use the proceeds of such Loan to
make an Equity Restricted Payment to the Borrower Investor so long as (1) the
Loan Compliance Test is satisfied after giving effect to such Equity Restricted
Payment, (2) all principal, interest, fees and other amounts due and payable by
the Borrower hereunder or under any other Loan Document on or prior to such
Borrowing Date have been paid, (3) the Equity Coverage Ratio is at least equal
to the Diversion Percentage after giving effect to such Equity Restricted
Payment and (4) no Event of Default or Potential Event of Default has occurred
and is continuing or would result from such Equity Restricted Payment.

 

  (iv) On any Business Day (other than a Payment Date), the Borrower may make an
Equity Restricted Payment to the Borrower Investor in the form of an in kind
distribution of all or any portion of a Debt Obligation then held by the
Borrower (such distribution to be made without recourse, representation or
warranty whatsoever) so long as (1) the Loan Compliance Test is satisfied after
giving effect to such Equity Restricted Payment, (2) all principal, interest,
fees and other amounts due and payable by the Borrower hereunder or under any
other Loan Document on or prior to the date of such Equity Restricted Payment
have been paid, (3) the Equity Coverage Ratio is at least equal to the Diversion
Percentage after giving effect to such Equity Restricted Payment, (4) no Event
of Default or Potential Event of Default has occurred and is continuing or would
result from such Equity Restricted Payment, (5) the aggregate Purchase Amount of
all Debt Obligations distributed pursuant to this Section 3.8(b)(iv) during any
period of 12 consecutive calendar months shall not exceed 10% of the average
daily aggregate Purchase Amount of all Debt Obligations held by the Borrower
during such 12-month period and (6) the Borrower has given at least three
Business Days’ notice of the amount of such Equity Restricted Payment to the
Administrative Agent; provided that (x) if the settlement of the contribution to
the Borrower of any Debt Obligation pursuant to Section 5.2(b) shall have
previously occurred on such Business Day, then compliance with the foregoing
tests shall be determined after giving effect to such contribution and (y) the
amount of any Equity Restricted Payment made pursuant to this Section 3.8(b)(iv)
shall be the Current Price on such Business Day of the Debt Obligation to be
distributed multiplied by the Par Amount of the Debt Obligation to be
distributed.

Taxes

 

3.9(a)

All payments under this Agreement for account of the Administrative Agent or any
Lender will be made without any deduction or withholding for or on account of
any present or future tax, levy, impost, duty, charge, assessment or fee of any
nature (a Tax) unless such deduction or withholding is required by any
applicable law, as modified by

 

Page 33



--------------------------------------------------------------------------------

  the practice of any relevant governmental revenue authority, then in effect.
If the Borrower is required to withhold or deduct for or on account of any Tax
in respect of this Agreement for account of the Administrative Agent or any
Lender, the Borrower will: (1) promptly notify the affected payee of such
requirement; (2) pay to the relevant authorities the full amount required to be
deducted or withheld promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed; (3) promptly forward to the affected payee (with a copy to the
Administrative Agent if it is not the affected payee) an official receipt (or a
certified copy) evidencing such payment to such authorities; and (4) unless such
Tax is an Excluded Tax pay to such payee such additional amount (an Additional
Amount) as is necessary to ensure that the net amount actually received by such
payee (free and clear of all Taxes other than Excluded Taxes, whether assessed
against the Borrower or such payee) will equal the full amount such payee would
have received in respect of this Agreement had no such deduction or withholding
been required; provided that the Borrower will not be required to pay any
Additional Amount with respect to any Tax that is:

 

  (i) imposed other than by withholding (except, for the avoidance of doubt, any
Tax assessed directly against a Lender or the Administrative Agent for which the
Borrower is required to indemnify the Lender or Administrative Agent pursuant to
Section 8.1);

 

  (ii) an estate, inheritance, gift, sale, transfer, personal property or
similar tax;

 

  (iii) imposed by reason of the failure of such payee, or beneficial owner of
an interest in this Agreement if not such payee (after reasonable notice by such
payee), to comply with Section 3.9(b) (unless such failure results from a Change
in Tax Law or a change in a tax treaty to which the United States of America is
a party); or

 

  (iv) imposed by reason of any combination of clauses (i), (ii) and (iii);

provided, further, that no Lender shall be entitled to receive Additional
Amounts in respect of any Tax required to be withheld under the laws of the
United States of America (including any tax treaties to which the United States
of America is a party) in effect on the date (x) such Lender becomes a party to
this Agreement or (y) such Lender changes its lending office, except, that
(X) consistent with Section 8.4(d), any Lender that is an assignee shall be
entitled to Additional Amounts if and only to the extent the assigning Lender
was entitled to such amounts immediately prior to the assignment, (Y) consistent
with Section 8.4(f), any Participant shall be entitled to Additional Amounts if
and only to the extent the Lender selling the participation was entitled to such
amounts immediately before the sale of the participation and (Z) if a Lender
changes its lending office, such Lender shall remain entitled to receive any
Additional Amounts if and only to the extent it was entitled to receive
immediately prior to changing its lending office.

 

(b)

Each payee or beneficial owner of an interest in this Agreement if such payee
(after reasonable notice by such payee) shall, to the extent it is legally
entitled to, deliver to the Borrower such properly completed and executed
documentation (including the applicable

 

Page 34



--------------------------------------------------------------------------------

  IRS Form W-9 and applicable W-8 and any attachments or supplements thereto)
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding, provided that, with respect to any withholding under FATCA, only
the provisions of Section 3.9(c) shall apply to any documentation to be
delivered.

 

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent documentation necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.9(b), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(d) Each Lender agrees that if any form or certification provided pursuant to
Section 3.9(b) or 3.9(c) expires or, to its knowledge, becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(e) If (i) Borrower is required to pay any Additional Amount under this
Section 3.9 to a Foreign Lender or (ii) a Change in Tax Law would result upon
the passage of time, in a payment of an Additional Amount to a Foreign Lender,
then such Foreign Lender shall take such steps as may be reasonably available to
it to mitigate the effects of such Change in Tax Law (which shall include
efforts to rebook this Agreement at another lending office or through another
branch or an affiliate of the Foreign Lender), provided that such Foreign Lender
shall not be required to take any step that would be materially disadvantageous
to its business or operations (as determined by the Foreign Lender in its sole
reasonable discretion). If the Foreign Lender does not promptly take the steps
necessary to avoid the need for Additional Amounts, the Borrower shall have the
right to redomicile (in consultation with the Initial Lender) in a jurisdiction
that would not give rise to a withholding obligation.

 

(f) If the Borrower makes a payment of any Additional Amount and the affected
payee receives a refund, credit or other tax benefit that is attributable to the
Tax in respect of which the Additional Amount is paid, such payee will promptly
upon receipt of such refund, credit or benefit, pay to the Borrower such amount
as will in such payee’s reasonable determination, leave such payee no better or
worse off than if no payment of the Additional Amounts had been required;
provided that nothing herein will limit the ability of such payee to prepare its
tax returns in the manner it so determines in its sole discretion.

 

(g)

The Borrower will pay any Stamp Tax levied or imposed upon the Borrower or in
respect of its execution or performance of this Agreement by a jurisdiction in
which it is incorporated, organized, managed and controlled, or considered to
have its seat, or in

 

Page 35



--------------------------------------------------------------------------------

  which a branch or office through which it is acting for the purpose of this
Agreement is located (Stamp Tax Jurisdiction) and will indemnify the affected
payee (and, to the extent it has made any payment on behalf of the Borrower, the
Administrative Agent) against any such Stamp Tax levied or imposed upon such
payee or in respect of such payee’s execution or performance of this Agreement
by any such Stamp Tax Jurisdiction which is not also a Stamp Tax Jurisdiction
with respect to such payee.

Alternate Rate of Interest

 

3.10 If prior to the commencement of any Interest Period:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining LIBOR for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that LIBOR for
such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining their respective portions of the Loans for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, the Loans shall bear interest at a rate per
annum equal to the Federal Funds Effective Rate on each day plus (i) during the
Drawdown Period, 2.25%. and (ii) thereafter, 2.50%.

Increased Costs

 

3.11(a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
LIBOR); or

 

  (ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or the portion of the Loan made or maintained by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining their respective portions of the Loans or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise, but excluding increased costs or
reductions in the amount of any sum received or receivable resulting from (1) an
Excluded Tax or (2) a Tax to the extent Additional Amounts are required to be
paid under Section 3.9(a) (or would be but for clause (ii) or (iii) of the first
proviso to Section 3.9(a))), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

Page 36



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the portion of the Loans made or maintained
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

Break Funding Payments

3.12 In the event that (a) the payment of any principal of any Loan is made on
any date other than a Payment Date (including as a result of an Event of
Default) or (b) the Borrower fails to borrow any Loan or a portion thereof on
the related Borrowing Date after giving notice of such borrowing to the
Administrative Agent, then, in any such event, the Borrower shall compensate
each Lender for an amount equal to the excess, if any, of (i) the amount of
interest that such Lender would pay for a deposit equal to the principal amount
of its portion of such Loan for the period from the date of such payment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, equal to its portion of the amount of such borrowing for the
duration of the Interest Period that would have resulted from such borrowing) if
the interest rate payable on such deposit were equal to LIBOR for such Interest
Period over (b) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Page 37



--------------------------------------------------------------------------------

Right of Set-Off

3.13 The Borrower agrees that, in addition to (and without limitation of) any
right of set-off that the Administrative Agent or any Lender may otherwise have,
each of the Administrative Agent and the Lenders shall be entitled, at its
option, to offset amounts owing by the Administrative Agent or such Lender, as
the case may be, to the Borrower, in USD or in any other currency (irrespective
of the place of payment or booking office of the obligation and regardless of
whether such amounts are then due to the Borrower), against any amount payable
by the Borrower to the Administrative Agent or such Lender, as the case may be,
under this Agreement that is not paid when due. For this purpose, any amount
owing by the Administrative Agent or any Lender to the Borrower may be converted
by the Administrative Agent or such Lender, as the case may be, into the
currency in which the amount payable by the Borrower to the Administrative Agent
or such Lender, as the case may be, under this Agreement is denominated at the
rate of exchange at which the Administrative Agent or such Lender, as the case
may be, would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

Contractual Currency

3.14 To the fullest extent permitted by applicable law, if any judgment or order
expressed in a currency other than the currency in which a payment is required
by this Agreement is to be made by the Borrower (the Contractual Currency) is
rendered:

 

(a) for the payment of any amount owing in respect of this Agreement; or

 

(b) in respect of a judgment or order of another court for the payment of any
amount described in the foregoing clause (a),

the recipient of such payment, after recovery in full of the aggregate amount to
which the recipient of such payment is entitled pursuant to the judgment or
order, will be entitled to receive immediately from the Borrower the amount of
any shortfall of the Contractual Currency received by the recipient of such
payment as a consequence of sums being paid in such other currency if such
shortfall arises or results from any variation between the rate of exchange at
which the Contractual Currency is converted into the currency of the judgment or
order for the purposes of such judgment or order and the rate of exchange at
which the recipient of such payment is able, acting in a reasonable manner and
in good faith in converting the currency received into the Contractual Currency,
to purchase the Contractual Currency with the amount of the currency of the
judgment or order actually received by the recipient of such payment. The term
“rate of exchange” includes any premiums and costs of exchange payable in
connection with the purchase of or conversion into the Contractual Currency.

To the fullest extent permitted by applicable law, the indemnities in this
Section constitute separate and independent obligations from the other
obligations in this Agreement and any related document, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the recipient of such payment and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement or any related document. The Borrower hereby waives
the right to invoke any defense of payment impossibility.

 

Page 38



--------------------------------------------------------------------------------

Lender Replacement

3.15 If any Lender requests compensation under Section 3.11, or if the Borrower
is required to pay any additional amounts to any Lender or any governmental
authority for the account of any Lender pursuant to Section 3.9, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 8.4(c)), all its interests,
rights (other than its existing rights to payments pursuant to Sections 3.9 and
3.11) and obligations under this Agreement to an assignee that shall acquire and
assume such interests, rights and obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees (excluding, for the avoidance
of doubt, any commitment reduction fee payable under Section 3.2(d)) and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (ii) in the case of any such assignment resulting
from a claim for compensation under Section 3.11 or payments required to be made
pursuant to Section 3.9, such assignment will result in a reduction in such
compensation or payments based on a certification made in good faith by the
Borrower and delivered to the Administrative Agent and the Lender that has made
a claim for compensation under Section 3.11 or a request for payment under
Section 3.9. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

REPRESENTATIONS AND WARRANTIES

Borrower’s Representations and Warranties

4.1 The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a) Status. It is duly formed and validly existing as a limited liability
company formed under the laws of the State of Delaware.

 

(b) Powers. It has the power to execute this Agreement and any Support Document
to which it is a party, to deliver this Agreement and any Support Document to
which it is a party and to perform its obligations under this Agreement and any
obligations it has under any Support Document to which it is a party and has
taken all necessary action to authorize such execution, delivery and
performance.

 

(c) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

Page 39



--------------------------------------------------------------------------------

(d) Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Support Document to which
it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with, except for any consents
that, if not obtained, could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(e) Obligations Binding. This Agreement and any Support Document to which it is
a party constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

 

(f) Absence of Certain Events. No Event of Default or Potential Event of Default
has occurred and is continuing and no such event or circumstance would occur as
a result of its entering into or performing its obligations under this Agreement
or any Support Document to which it is a party.

 

(g) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Support Document to which it is a party or
its ability to perform its obligations under this Agreement or such Support
Document.

 

(h) Accuracy of Specified Information. All applicable information with respect
to the Borrower or the Borrower Investor that is furnished in writing by or on
behalf of it to any of the Lenders, the Administrative Agent or the Security
Agent is, when taken as a whole as of the date of the furnishing of such
information, true, accurate and (except as redacted) complete in all material
respects.

 

(i) Investment Company Act Status. It is not required to register as an
investment company under the Investment Company Act by reason of Section 3(c)(7)
of the Investment Company Act.

 

(j)

Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to borrow each Loan and to use the proceeds thereof to
purchase a Debt Obligation as contemplated hereby and as to whether each such
borrowing and purchase are appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the Administrative Agent,
any Lender or any of their respective Affiliates as investment, tax, accounting
or legal advice or as a recommendation to enter into this Agreement, to borrow
any Loan or to purchase any Debt Obligation, it being understood that
information and explanations related to the terms and conditions of this
Agreement or of any Loan or any such purchase will not be considered investment
advice or a recommendation to enter into this Agreement, to borrow any Loan or
to purchase any

 

Page 40



--------------------------------------------------------------------------------

  Debt Obligation. No communication (written or oral) received from the
Administrative Agent, any Lender or any of their respective Affiliates will be
deemed to be an assurance or guarantee as to the expected results of entering
into this Agreement, borrowing any Loan or purchasing any Debt Obligation. It is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of entering into this Agreement, borrowing each Loan
or purchasing the Debt Obligations. None of the Administrative Agent, the
Lenders and their respective Affiliates is acting as a fiduciary for or an
adviser to the Borrower or any of its Affiliates in respect of this Agreement or
the use of the proceeds thereof.

 

(k) Lenders May Deal with Obligors on the Debt Obligations, etc. It acknowledges
that the Administrative Agent, any Lender or any of their respective Affiliates
may deal in any Debt Obligation and any other obligations of any Obligor or any
Affiliate thereof and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with any Obligor, any Affiliate of any Obligor, any other
person or entity having obligations relating to any Obligor and may act with
respect to such business in the same manner as if this Agreement did not exist
and may originate, purchase, sell, hold or trade, and may exercise consensual or
remedial rights in respect of, obligations, securities or other financial
instruments of, issued by or linked to any Obligor, regardless of whether any
such action might have an adverse effect on such Obligor, the value of any Debt
Obligation or otherwise.

 

(l) Equity Contribution Framework Agreement. Each representation, warranty and
statement made pursuant to the Equity Contribution Framework is true and
correct.

COVENANTS

Borrower’s Covenants

5.1 The Borrower covenants and agrees with the Administrative Agent and the
Lenders that, until payment in full of the Loans and all interest thereon and
all other amounts payable by the Borrower under this Agreement:

 

(a) Information. The Borrower will:

 

  (i) in connection with the purchase or other acquisition of any Debt
Obligation (other than pursuant to the Merger), furnish the Administrative Agent
(x) no later than one Business Day after the related “trade date”, with a notice
setting forth the Par Amount and Purchase Price applicable to such purchase or
other acquisition and (y) no later than one Business Day after the related
“settlement date”, with a copy of the related Assignment Agreement;

 

  (ii)

promptly (and in any event within three Business Days after receipt) deliver or
cause to be delivered to the Administrative Agent the following information and
documentation, in each case, to the extent actually received by the Borrower
from the Obligor or its agents in respect of any Debt Obligation: all notices of
any

 

Page 41



--------------------------------------------------------------------------------

  borrowings, prepayments and interest rate settings, all financial statements,
all compliance certificates, all amendments, waivers and other modifications
(whether final or proposed) in relation to the terms of such Debt Obligation;
and all notices given by the Obligor to the lenders or their agent or by the
lenders or their agent to the Obligor in relation to the exercise of remedies;

 

  (iii) promptly after the Borrower knows or should have known that any Debt
Obligation Bankruptcy Event or Debt Obligation Failure to Pay Event has occurred
in respect of any Debt Obligation, the Borrower will deliver to the
Administrative Agent and each Lender a notice thereof describing the same in
reasonable detail;

 

  (iv) promptly after the Borrower knows or should have known that (x) any
Specified Debt Obligation has ceased to be a Specified Debt Obligation or
(y) any Debt Obligation has ceased to satisfy the Obligation Criteria, the
Borrower will deliver to the Administrative Agent and each Lender a notice
thereof describing the same in reasonable detail;

 

  (v) promptly after the Borrower knows or should have known that any Portfolio
Criterion is not satisfied, the Borrower will deliver to the Administrative
Agent and each Lender a notice thereof describing the same in reasonable detail;

 

  (vi) no later than the eight Business Day following the last day of each
Monthly Reporting Period, the Borrower will deliver to the Administrative Agent
a report of the Borrower certifying as to the information described in
Schedule V;

 

  (vii) no later than 1:00 p.m. New York time on the Business Day prior to any
Payment Date, the Borrower will deliver to the Administrative Agent a report of
the Borrower certifying as to the amount and nature of each payment to be made
pursuant to each of clauses (i) through (iv) of Section 3.8(b) (and each
subclause thereof, if any) on such Payment Date;

 

  (viii) provide the Administrative Agent with such other information in its
possession regarding the business, assets, operations or condition, financial or
otherwise, of the Borrower as the Administrative Agent may reasonably request
(including on behalf of any Lender); and

 

  (ix) permit representatives of the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Property, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by the Administrative Agent
(including on behalf of any Lender); provided that, unless an Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
permitted to effect any of the foregoing (other than any such discussion) no
more frequently than three times during any period of 12 months commencing on
the date of this Agreement.

 

(b)

Notice of Default. Promptly after the Borrower knows or has reason to believe
that any Event of Default or Potential Event of Default has occurred, the
Borrower will deliver to

 

Page 42



--------------------------------------------------------------------------------

  the Administrative Agent and each Lender a notice thereof describing the same
in reasonable detail and, together with such notice or as soon thereafter as
possible, a description of the action that the Borrower has taken or proposes to
take with respect thereto; provided that the failure to deliver notice of the
occurrence of a Potential Event of Default shall not itself result in an Event
of Default hereunder if any applicable grace period or notice requirement shall
not yet have been satisfied.

 

(c) Conduct of Business, etc. The Borrower will: (i) preserve and maintain its
legal existence and all of its material rights, privileges, licenses and
franchises; (ii) comply with the requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities; (iii) pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained;
(iv) maintain all of its Property used or useful in its business in good working
order and condition, ordinary wear and tear excepted; and (v) keep adequate
records and books of account, in which complete and consistent entries will be
made, except to the extent that the failure to comply with any of the foregoing
would not, individually or in the aggregate, result in a Material Adverse
Effect. Without the prior written consent of the Administrative Agent, the
Borrower will not amend, supplement or otherwise modify, or give its consent to
any amendment, supplement or other modification of, any Transaction Document
(other than (i) any of the foregoing entered into in the ordinary course of
business with respect to any Assignment Agreement or (ii) any of the foregoing
entered into with respect to any Loan Document in accordance with Section 8.4
and any other applicable provisions of such Loan Document).

 

(d) Indebtedness. The Borrower will not create, incur, assume or permit to exist
any Indebtedness, except Indebtedness arising under this Agreement and the other
Loan Documents.

 

(e) Liens. The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except for
Permitted Liens.

 

(f) Use of Proceeds. The Borrower will not use any proceeds of this Agreement
except in compliance with Section 2.3.

 

(g)

Line of Business. The Borrower will not engage in any business other than
(i) acquiring interests in the Debt Obligations, (ii) entering into and
performing its obligations under this Agreement and the other Transaction
Documents to which it is a party, (iii) making Eligible Investments with the
proceeds of any Debt Obligation or any equity contribution made to the Borrower
and (iv) other activities that are incidental to activities specified in the
foregoing clauses. Prior to the date hereof, the Borrower will not have engaged
in any business other than (i) transactions incidental to its formation,
(ii) the entry into and performance of the Merger Agreement and (iii) the
negotiation of the terms of the Transaction Documents. The Borrower will not
acquire any Debt Obligation (or any portion thereof) other than pursuant to a
Qualifying Purchase and will use all

 

Page 43



--------------------------------------------------------------------------------

  commercially reasonable efforts to cause any such purchase made as
contemplated by clause (ii) or (iii) of the definition of Qualifying Purchase to
settle (including of record with the relevant Obligor) no later than 30 days
after the applicable “trade date”.

 

(h) Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of all or substantially all of
its assets, or liquidate or dissolve, except that (i) the Borrower may effect
any sale of any Debt Obligation to the extent such sale would not result in an
Event of Default or Potential Event of Default and (ii) the Borrower may effect
the Merger in accordance with the Merger Agreement.

 

(i) Transactions with Related Parties. The Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any Related Party, except for (i) transactions expressly
permitted by Section 5.1(j), 5.2 or 5.3 and (ii) the payment of fees and
expenses expressly contemplated by the Investment Management Agreement.

 

(j) Restricted Payments. The Borrower will not make any Equity Restricted
Payment, except that the Borrower may make Equity Restricted Payments to the
extent expressly permitted by Section 3.8(b).

 

(k) Investments in Subsidiaries. The Borrower will not own or acquire, and will
not make any investment in, any Subsidiary.

 

(l) Corporate Separateness. The Borrower will ensure that all corporate or other
formalities necessary to maintain its separate existence are followed. In
addition, the Borrower will not take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization or other insolvency proceeding. Without
limiting the foregoing, the Borrower will not (i) commingle any of its funds or
assets with those of any Related Party or (ii) maintain its accounts, books,
records, accounting records and other entity documents together with those of
any other Related Party (provided that the foregoing will not prevent financial
reporting on a consolidated basis to the extent required by GAAP). The Borrower
will not permit the Borrower Investor or any other Related Party to guarantee or
otherwise support the Borrower’s obligations under any Assignment Agreement.

 

(m) Equity Amount during Ramp-Up Period. The Borrower will not permit the Equity
Amount on any date during the Ramp-Up Period to be less than the aggregate of
the Purchase Amounts of the six separate Debt Obligations held by the Borrower
on such date having the greatest respective Purchase Amounts on such date (and
such Debt Obligations shall be included in such total in direct cardinal order
and, in the event of Debt Obligations having equal Purchase Amounts, in the
direct order of their date of purchase). For the purpose of this Section 5.1(m),
(i) Debt Obligations of an Obligor and its Affiliates shall be treated as a
single Debt Obligation and (ii) any Debt Obligations so treated as a single Debt
Obligation will be deemed to have been purchased on the date of the first
purchase of such Debt Obligations.

 

Page 44



--------------------------------------------------------------------------------

Acquisition of Debt Obligations

 

5.2(a) The Borrower shall acquire each Debt Obligation in accordance with one of
the following (each, a Qualifying Purchase): (i) pursuant to the consummation of
the Merger in accordance with the Merger Agreement; (ii) by direct purchase
thereof in a purchase on arms’ length terms from one or more sellers; or
(iii) by transfer thereof by the Borrower Investor to the Borrower pursuant to
an in kind contribution to the capital of the Borrower in accordance with
Section 5.2(b).

 

(b) With respect to any Qualifying Purchase of a Debt Obligation made pursuant
to Section 5.2(a)(iii), the Borrower shall acquire such Debt Obligation only if:

 

  (i) the Administrative Agent shall have given its consent to the acquisition
by the Borrower of such Debt Obligation (which consent the Administrative Agent
may give or withhold in its sole discretion);

 

  (ii) the Administrative Agent and the Borrower shall have agreed in writing
upon the Purchase Price to be applicable to such Debt Obligation;

 

  (iii) the Debt Obligation satisfies the Obligation Criteria on the date of
acquisition thereof by the Borrower;

 

  (iv) the Portfolio Criteria shall be satisfied after giving effect to such
acquisition (or, in the case of Portfolio Criterion that is not satisfied
immediately prior to such acquisition, the effect of such acquisition shall be
to improve the extent of compliance with such Portfolio Criterion); and

 

  (v) the Debt Obligation is contributed in accordance with the Equity
Contribution Framework Agreement.

Sale of Debt Obligations to Related Parties

5.3 The Borrower shall not sell any Debt Obligation (or any portion thereof) to
any Related Party; provided that this Section 5.3 shall not prevent the Borrower
from selling any Debt Obligation (or any portion thereof) to a Related Party if
(a) no Event of Default or Potential Event of Default shall have occurred and be
continuing and would not result therefrom, (b) the condition in Section 5.4 is
satisfied with respect to such sale and (c) such Debt Obligation (or portion
thereof) is being sold solely for Cash and in a transaction at a sale price
(expressed as a percentage of par and will be determined exclusive of accrued
interest and premium) not less than the Current Price and otherwise on arms’
length terms; in each case, so long as (i) such sale is effected in accordance
with the requirements of the Investment Advisers Act applicable to an investment
adviser registered as such thereunder and (ii) notice of such sale is given to
the Administrative Agent and each Lender no later than the date of such sale.

Sale of Debt Obligations

5.4 The Borrower shall not sell any Debt Obligation (or any portion thereof) if
either immediately prior to or immediately after giving effect to such sale
(determined, in each case, on

 

Page 45



--------------------------------------------------------------------------------

a “trade date” basis), the Equity Coverage Ratio is or would be less than the
Termination Percentage; provided that the foregoing shall not apply to any
“trade date” if the aggregate proceeds to be received from all sales of Debt
Obligations with such or any earlier “trade date” will be sufficient to repay
all principal, interest, fees and other amounts payable by the Borrower
hereunder or under any other Loan Document.

DEFAULT; REMEDIES

Events of Default

6.1 If one or more of the following events (herein called Events of Default)
shall occur and be continuing:

 

(a) the Borrower shall default in the payment of any principal, interest or
other amount owing under this Agreement when due (whether at stated maturity, by
acceleration, upon optional or mandatory prepayment or otherwise) and such
default shall continue for at least five Business Days after notice thereof to
the Borrower by the Administrative Agent or any Lender; or

 

(b) any representation, warranty or certification made herein or pursuant hereto
or in or pursuant to any Support Document (or in any modification or supplement
hereto or thereto) by the Borrower or any Support Obligor shall prove to have
been false or misleading as of the time made in any material respect; or

 

(c) the Borrower shall default in the performance of any of its obligations
under any of Sections 5.1(d), 5.1(e), 5.1(f), 5.1(g), 5.1(h), 5.1(i), 5.1(j),
5.1(k), 5.1(l), 5.2, 5.3 and 5.4; or the Borrower or any Support Obligor shall
default in the performance of any of its other obligations hereunder or of any
obligations under any Support Document and such default (if remediable) shall
continue unremedied for a period of at least 30 days after notice thereof to the
Borrower by the Administrative Agent or any Lender; or

 

(d)

the Borrower or any Support Obligor or the Borrower Investor shall (1) be
dissolved (other than pursuant to a consolidation, amalgamation or merger);
(2) become insolvent or unable to pay its debts or fail or admit in writing its
inability generally to pay its debts as they become due; (3) make a general
assignment, arrangement or composition with or for the benefit of its creditors;
(4) institute or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall be
presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation
or (B) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof; (5) have a resolution passed
for its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seek or become subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) have a

 

Page 46



--------------------------------------------------------------------------------

  secured party take possession of all or substantially all its assets or have a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party shall maintain possession, or any such process shall not be
dismissed, discharged, stayed or restrained, in each case within 30 days
thereafter; (8) cause or become subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) (inclusive); or (9) take any action
authorizing, or in furtherance of, any of the foregoing acts; or

 

(e) the Borrower or any Support Obligor shall consolidate or amalgamate with, or
merge with or into, or transfer all or substantially all its assets to, another
Person and, at the time of such consolidation, amalgamation, merger or transfer:

 

  (i) the resulting, surviving or transferee Person shall fail to assume all the
obligations of the Borrower or such Support Obligor under this Agreement or any
Support Document to which it or its predecessor was a party by operation of law
or pursuant to an agreement reasonably satisfactory to the Administrative Agent
and each Lender;

 

  (ii) the benefits of any Support Document shall fail to extend (without the
consent of the Administrative Agent and each Lender) to the performance by such
resulting, surviving or transferee Person of its obligations under this
Agreement; or

 

  (iii) other than pursuant to the Merger, the creditworthiness of the
resulting, surviving or transferee Person shall be materially weaker than that
of the Borrower or such Support Obligor, as the case may be, immediately prior
to such action; or

 

(f) any Support Document shall cease to be in full force or effect, or the
Borrower or any Support Obligor shall disaffirm, disclaim, repudiate or reject
in writing, in whole or in part, or challenge in writing the validity of, any
Support Document to which it is a party; or

 

(g) the Borrower Formation Documents shall be amended, supplemented or otherwise
modified, or shall be terminated, without the prior written consent of the
Administrative Agent and each Lender, except for any amendment, supplement or
other modification that would not have a Material Adverse Effect; or

 

(h) any Support Document shall be amended, supplemented or otherwise modified,
or shall be terminated, other than in accordance with the terms hereof or
thereof; or

 

(i) on any date, all of the ownership interests in the Borrower shall fail to be
beneficially owned and controlled, either directly or at one or more indirect
levels of beneficial ownership, by one or more persons that are Controlled by
the Borrower Investor; or

 

(j) on any date, the assets of the Borrower shall fail to be managed on a
discretionary basis by the Borrower Investor; or

 

Page 47



--------------------------------------------------------------------------------

(k) on any date, the Borrower Investor shall fail to maintain GSO/Blackstone
Debt Funds Management LLC, a Delaware limited liability company, any Affiliate
thereof or any other replacement therefor consented to in writing by the
Administrative Agent (which consent shall not be unreasonably withheld), as its
sub-adviser to assist the Borrower Investor in managing the investment and
reinvestment of the assets of the Borrower Investor; or

 

(l) the Borrower is required to register as an investment company under the
Investment Company Act;

THEREUPON: (1) in the case of an Event of Default other than one specified in
clause (1), (3), (5), (6) or, to the extent analogous thereto, (8) of
Section 6.1(d), the Required Lenders may, by notice to the Borrower, (i) reduce
the aggregate amount of the Commitments to zero and (ii) declare the principal
of and interest on this Agreement and/or any other amount owing under this
Agreement to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (2) in the case of the occurrence of an Event of Default specified
in clause (1), (3), (5), (6) or, to the extent analogous thereto, (8) of
Section 6.1(d), (i) the aggregate amount of the Commitments shall be
automatically reduced to zero and (ii) the principal of and interest on this
Agreement and all other amounts owing under this Agreement shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.

ADMINISTRATIVE AGENT

7.1 Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent hereunder and under the Support Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

7.2 The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

7.3 The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the Support Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Potential Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the Support Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the Support Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to

 

Page 48



--------------------------------------------------------------------------------

disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any Support Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
Support Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Schedule I or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

7.4 The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

7.5 The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers through its
Affiliates. The exculpatory provisions of Sections 7.3 and 7.4 shall apply to
any such sub agent and to the Affiliates of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

7.6 Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 7.6, the Administrative Agent may resign at
any time by notifying the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right, after prior written consent from the
Borrower (not to be unreasonably withheld and not to be required if an Event of
Default has occurred and is continuing for more than six months (or, if
applicable, beyond any Event of Default referred to in Section 6.1(d))), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and with the prior
written consent of the Borrower (not to be unreasonably withheld and not to be
required if an Event of Default has occurred and is continuing for more than six
months (or, if applicable,

 

Page 49



--------------------------------------------------------------------------------

beyond any Event of Default referred to in Section 6.1(d))), appoint a successor
Administrative Agent, which shall be a bank with an office in New York City or
an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Section 7.6 and Section 8.1 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

7.7 Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any Support Document or any
related agreement or any document furnished hereunder or thereunder.

7.8 Except as otherwise provided in Section 8.4(a) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as expressly provided
herein or in the Support Documents) release any Collateral or otherwise
terminate any Lien under any Support Document providing for collateral security,
agree to additional obligations being secured by such collateral security
(unless the Lien for such additional obligations shall be junior to the Lien in
favor of the other obligations secured by such Support Document, in which event
the Administrative Agent may consent to such junior Lien provided that it
obtains the consent of the Required Lenders thereto), alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Agreement or release any Support Obligor under any Support
Document from its obligations thereunder, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property that is the subject of a sale, distribution or other
disposition of property permitted hereunder.

MISCELLANEOUS

Expenses; Indemnification

8.1 The Borrower will, on demand, indemnify and hold harmless each of the
Administrative Agent and the Lenders for and against all reasonable and
documented out-of-pocket expenses, including legal fees, incurred by it by
reason of the enforcement of its rights under this Agreement, including, but not
limited to, costs of collection.

 

Page 50



--------------------------------------------------------------------------------

The Borrower shall indemnify the Administrative Agent and each Lender, and each
Affiliate of any of the foregoing Persons and each of their respective officers,
directors and employees (each such Person being called an Indemnitee) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, in each case,
payable by any Indemnitee to any governmental authority or other third party
(other than any Affiliate of any Indemnitee) arising out of, in connection with,
or as a result of (i) the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under either of the two preceding paragraphs of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Pro Rata Share (determined as of the date of the request for such
indemnification) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent Lender in
its capacity as such.

The Borrower will, on demand, reimburse the Administrative Agent and the Initial
Lender for and against all legal fees, charges and disbursements of counsel to
the Administrative Agent and the Initial Lender (other than the allocated costs
of internal counsel) incurred by reason of the execution and delivery of this
Agreement and the other Loan Documents and the other documents contemplated
hereby, in an aggregate amount not to exceed USD75,000.

This Section 8.1 shall not apply to any Tax that is the subject of Section 3.9,
except to the extent that the Borrower fails to deduct or withhold Taxes in
respect of which it would have been required to pay an Additional Amount, and
such Taxes are assessed directly against a Lender or the Administrative Agent
(excluding any penalties or interest in respect of such Taxes that result from
the gross negligence or willful misconduct of the Administrative Agent or such
Lender).

Waiver

8.2 No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

Page 51



--------------------------------------------------------------------------------

Notices

8.3 All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail (airmail, if overseas) or the equivalent (return receipt
requested) or sent by facsimile transmission, as follows:

 

(a) if to the Borrower, to it at Cooper River LLC, c/o FS Investment Corporation
II, Cira Centre, 2929 Arch Street, Suite 675, Philadelphia, PA 19104, Attention:
Bill Goebel, Chief Financial Officer, and Ken Miller, Vice President (Facsimile
No. (215) 222-4649; Telephone No. (215) 495-1164);

 

(b) if to the Administrative Agent, to it at 390 Greenwich Street, 4th Floor,
New York, New York 10013, Attention: Mitali Sohoni (Facsimile No. 646-291-5779;
Telephone No. 212-723-6181); and

 

(c) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Borrower and the
Administrative Agent). All notices and other communications given to any party
hereto shall be deemed to be effective (i) if in writing and delivered by hand
or overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that a transmission report confirming
transmission is generated by the sender’s facsimile machine; or (iii) if sent by
certified or registered mail (airmail, if overseas) or the equivalent (return
receipt requested), on the date that mail is delivered or its delivery is
attempted, unless the date of that delivery (or attempted delivery) or that
receipt, as applicable, is not a Business Day or that communication is delivered
(or attempted) or received, as applicable, after the close of business on a
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Business Day.

Amendments; Successors and Assigns; Transfers; Replacement

 

8.4(a)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) reduce the principal amount of any Loan or the rate of
interest thereon without the written consent of each Lender affected thereby,
(ii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon without the written consent of each Lender affected
thereby, (iii) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders
without the written consent of each Lender, (iv) change any of the provisions of
this Section or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights

 

Page 52



--------------------------------------------------------------------------------

  hereunder or make any determination or grant any consent hereunder, without
the written consent of each Lender, (v) release any Collateral (but without
limiting Section 7.8) or (vi) modify the commitment of any Lender to extend
credit hereunder without the written consent of each Lender; and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent without the prior written consent
of the Administrative Agent.

 

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section (and any attempted assignment or transfer by any
Lender that is not in accordance with this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby and any indemnitees referred to herein) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(c) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement), subject to the requirements that:

 

  (i) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
portion of the Loans shall not be less than USD5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

  (ii) except in the case of an assignment to a Lender or an Affiliate of a
Lender, the Borrower shall consent to such assignment if the assignee is not an
Eligible Assignee (which consent the Borrower may give or withhold in its sole
discretion), provided that, unless such assignment is to a Competitor, no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

  (iii) the assigning Lender shall have given the Borrower at least one Business
Day’s notice of such assignment, provided that no such notice shall be required
if an Event of Default has occurred and is continuing;

 

  (iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

  (v) the assignee shall have certified to the Borrower that it is a “qualified
purchaser” (within the meaning given to such term in Section 2(a)(51) of the
Investment Company Act); and

 

  (vi) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Page 53



--------------------------------------------------------------------------------

(d) Subject to acceptance and recording thereof pursuant to paragraph (e) below
and the payment of a recordation fee to the Administrative Agent by the Assignor
in an amount equal to USD3,500, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, but shall continue to be entitled to the
rights referred to in Sections 3.9, 3.11 and 8.1). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) below.

 

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and respective principal amounts of (and
stated interest on) the portions of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the Register). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (e).

 

(f)

Any Lender may, sell participations to one or more banks or other entities (a
Participant) in all or a portion of such Lender’s rights and obligations under
this Agreement; provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) each Participant shall be entitled to
the benefits of Sections 3.9 and 3.11 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (c) above,
except that no Participant shall be entitled to receive any greater amount
pursuant to Section 3.9 than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred (such that
the

 

Page 54



--------------------------------------------------------------------------------

  amount of payments made by the Borrower pursuant to Section 3.9 shall be
unaffected by the sale of any such participation). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.4(a) that affects such Participant.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 3.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the Participant
Register); provided, however, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan letter of credit or other obligation is
in “registered form” under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in the portion of the Loans held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

 

(i) The Initial Lender hereby certifies (and agrees with) to the Borrower
that the Initial Lender is a “qualified purchaser” (within the meaning given to
such term in Section 2(a)(51) of the Investment Company Act).

 

(j) Each of the Administrative Agent and the Lenders agrees to be bound by the
confidentiality provisions of each Debt Obligation Credit Agreement with respect
to all information and documentation in relation to the Debt Obligation or an
Obligor thereon delivered hereunder to the Administrative Agent or such Lender,
as the case may be. Each of the Administrative Agent and the Lenders
acknowledges that such information may include material non-public information
concerning an Obligor on any Debt Obligation or its securities and agrees to use
such information in accordance with applicable law, including Federal and State
securities laws.

 

Page 55



--------------------------------------------------------------------------------

Governing Law; Submission to Jurisdiction; Etc.

 

8.5(a) This Agreement shall be construed in accordance with, and this Agreement
and all matters arising out of this Agreement and the transactions contemplated
hereby (whether in contract, tort or otherwise) shall be governed by, the law of
the State of New York.

 

(b) With respect to any suit, action or proceedings relating to this Agreement
(Proceedings), the Borrower irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over the Borrower. Nothing in this Agreement precludes the
Administrative Agent or any Lender from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings by the Administrative Agent
or any Lender in any one or more jurisdictions preclude the bringing of
Proceedings by the Administrative Agent or any Lender in any other jurisdiction.

 

(c) The Borrower irrevocably consents to service of process given in the manner
provided for notices in Section 8.3. Nothing in this Agreement will affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law.

 

(d) The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, with respect to itself and its revenues and assets (irrespective
of their use or intended use), all immunity on the grounds of sovereignty or
other similar grounds from (i) suit, (ii) jurisdiction of any court,
(iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

Limited Recourse

 

8.6(a)

None of the Borrower’s shareholders, officers, directors, members and managers
shall be liable for any of the obligations or agreements or breach thereof or
any covenant, representation or warranty of the Borrower under this Agreement,
and no recourse or action may be taken, directly or indirectly, with respect to
any of the obligations or agreements or breach thereof or any covenant,
representation or warranty of the Borrower under this Agreement against any of
the Borrower’s shareholders, officers, directors, members and managers, except
that the foregoing will not (i) prevent recourse to the Collateral for the sums
due or to become due under any security, instrument or agreement which is part
of the Collateral, (ii) relieve any Person from (A) any liability for any unpaid
consideration for stock, any unpaid capital contribution or any unpaid capital
call or other similar obligation, (B) any liability arising under the Equity
Contribution

 

Page 56



--------------------------------------------------------------------------------

  Framework Agreement or (C) any obligation, agreement or liability under any
agreement or instrument other than this Agreement or (iii) limit service of
process on the Borrower by delivery of notice on its behalf to the Borrower.

 

(b) The provisions of this Section 8.6 shall survive any payment of this
Agreement.

 

Page 57



--------------------------------------------------------------------------------

Waiver of Jury Trial

8.7 EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties have executed and delivered this Loan Agreement
as of the date first above written.

 

COOPER RIVER LLC By:  

/s/ Gerald F. Stahlecker

  Name:   Gerald F. Stahlecker   Title:   Executive Vice President CITIBANK,
N.A., as Initial Lender By:  

/s/ Victoria Chant

  Name:   Victoria Chant   Title:   Vice President CITIBANK, N.A., as
Administrative Agent By:  

/s/ Victoria Chant

  Name:   Victoria Chant   Title:   Vice President

 

Page 58